 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 1 of 85 PageID #: 262
Case 3:.20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 1 of 81 PageD #.:
                                      18


                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   IN THE MATTER OF THE APPLICATION
   OF THE UNITED STATES OF AMERICA
   FOR AN ORDER AUTHORIZING THE                                               320-MC-32
   INITIAL INTERCEPTION OF WIRE                                 Case No.______
   AND ELECTRONIC COMMUNICATIONS                                UNDER SEAL
   TO AND FROM SPRINT CORP.
   CELLULAR NUMBER (540) 327-02:61 (TP2)
   AND THE CONTINUED INTERCEPTION OF
   ELECTRONIC COMMUNICATIONS
   FOR FACEBOOK ACCOUNT IDS
   100000756809234 (FBi) AND
   100003308781682 (PB2)

                       AFFIDAVIT IN SUPPORT OF APPLICATION

   1. I, Patrolman Mathew Custer, Special Federal Officer deputized by the
        Department of Justice, being duly sworn, depose and state that:


   2. I am an investigative or law enforcement officer of the United States, within the
        meaning of Section 2510(7) of Title 18, United States Code, and I am empowered
        by law to conduct investigations of and to make arrests for offenses enumerated
        in Section 2516 of Title 18, United States Code.


   3.   I have been an Officer with the Ranson Police Department since August 2007. I
        have received basic drug, gang, and criminal enterprise investigative training at
        the West Virginia State Police Academy located in South Charleston, West
        Virginia. Since July 2017, I have been assigned to w.ork on the Eastern Panhandle
        Drugs and Violent Crimes Task Force (“EPD&VCTF”), and I am deputized by the
        U...S. Department of Justice, Federal Bureau of Investigation as   a “Special Federal
        Officer.” Prior to my current assignment, I was assigned to work as a uniformed
        Officer at the Ranson Police Department.




                                                                                            1
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 2 of 85 PageID #: 263
Case 3:20-mc-Q0032-GM.G *SEALED* Document 1-1 Filed 04115/20 Page 2 of 81 PagelD #:
                                      19



   4. As a uniformed officer, I conducted criminal and drug investigations. Through my
      experience, I have become associated with drug dealers and users. Through my
      training, education and experience, I have become familiar with the manner in
      which ifiegal drugs are transported, stored, and distributed; the methods of
      arranging drug transactions; the methods of payment for such drugs; the
      possession and use of firearms in connection with the trafficking of such drugs;
      and the manner in which narcotics traffickers store and conceal the proceeds of
      their ifiegal activities.


   5. I have conducted multiple drug enterprise investigations in which Title —III
      interception authority has been sought and obtained. To date, I have participated
      in numerous Title-Ill investigations that have been approved and authorized in
      the Northern District of West Virginia (“NDWV”). My experience includes, but is
      not limited to, conducting survefflance, interviewing witnesses, conducting
      database checks, analyzing telephone records, writing, affidavits for search
      warrants, executing search warrants, and working with undercover agents and
      informants.


   6. Through my training and experience, I have become familiar with the methods of
      operations typically utilized by individuals who distribute drugs. I know that it
      is common practice for drug traffickers to routinely utilize telephones, mobile
      phones, prepaid phones., calling cards, public telephones, text messaging,. counter-
      surveillance, false or fictitious identities, and coded communications to
      communicate with their customers, suppliers, couriers, and other conspirators for
      the purpose of insulating themselves from the detection of law enforcement.
      Moreover, it is not unusual for them to initiate such mobile or prepaid phone
      service in the name of an associate or family member or in the name of a..fictitious
      individual.    The individuals often require the use of a telephone facility to
      negotiate times, places, schemes, and manners for importing, possessing,
      concealing, and distributing controlled substances, and for arranging the

                                                                                         2
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 3 of 85 PageID #: 264
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 3 of 81 PagelD #:
                                     20


      concealment of proceeds derived from the sale of controlled substances. Through
      my training and experience, I have also become familiar with drug traffickers
      utilizing social media and multimedia messaging applications to communicate
      with their customers, suppliers, couriers, and other conspirators for the purpose
      of insulating themselves from the detection of law enforcement.


                                 PURPOSE OF AFFIDAVIT


   7. This Affidavit is being submitted in support of an application for an order
      authorizing the interception of wire communications, including any voicemail
      messages intercepted as they are contemporaneously left or retrieved, and the
      interception of electronic communications including, but not limited to, text
      messages, images, video, and attachments sent from, received by, including but
      no.t limited to: Facebook Messenger messages; private messages; chats; deleted
      messages; draft messages;. all other communications and messages made or
      received; Wall postings; comments; status updates; links to photographs, articles,
      and other items; event postings; “check ins;” and pending “Friend” requests of
      MICHAEL CHRISTIAN, MISTY JACKSON, MICHAEL BROWN, MICHAEL
      MOODY, SAMANTHA ENGLE, MICHAEL PENDLETON, WILLIAM REDMAN,
      SHANE     DIRTING,     JOSHUA      RUNKLES,       JUSTIN     CLINTON,      JAIME
      CODDINGTON, KEONTA FRYE, UNSUB                  6345 and other persons as yet
      unknown (“TARGET INTERCEPTEES”) occurring to and from the following
      cellular telephone and Facebook Accounts:


         a. Cellular telephone bearing the number (540) 327-0261, and accessed
            through   International Mobile     Subscriber    Identity   (IMSI)   number
            312530013954685 (“TARGET PHONE 2” or (TP2)), subscribed to MISTY
            JACKSON with subscriber address of 1084 S. Laurel Rd. London, KY
            40744, serviced by Sprint Corp. and used by JACKSON. ~This address is
            associated with the Sprint Headquarters);

                                                                                       3
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 4 of 85 PageID #: 265
Case 3:.20-mc-00032-GM.G *SEALED* Document 1-1 Filed 04115/20 Page 4 of 81 PagelD #:
                                       21



          b. Facebook account # 100000756809234 (FBi) being used by MICHAEL
                CHRISTIAN. A grand jury subpoena was sent to Facebook to obtain FBi
                account information. The name provided for the account is listed as
                “Michael Christian”. FBi account activation is listed as December 23, 2010;
                and
          c. Facebook account # 100003308781682 (FB2) being used by 1VIISTY
                JACKSON.. A grand jury subpoena was sent to Facebook to obtain FB2
                account information. The name provided for the account is listed as “Misty
                Rose”. FB2. account activation is listed as January 8, 2012.J


   8.     TP2 is being utilized by JACKSON for offenses involving violations of 18 U.S.C.
          § 2516; namely violations of 21 U.S.C. § 841,21 U.S.C. § 843(b), 21 U.S.C. § 846,
          and 18 U.S.C. § 1952 (detaile.d later in this affidavit as the “TARGET
          OFFENSES”).


    9.    FBi is being utilized by CHRISTIAN for offenses involving violations of 18
          U.S.C.   § 2516; namely violations of2l U.S.C. § 841,21 U.S.C. §843~b), 21 U.S.C.
          §   846., and 18 U.S.C~   §   1952 (detailed later in this affidavit as the “TARGET
          OFFENSES”).


    10.   FB2 is being utilized by JACKSON for offenses involving violations of 18 U.S.C.

          § 2516; namely violations of2i U.S.C. § 841,21 U.S.C. § 843(b), 21 U.S.C. § 846,
          and 18 U.S.C.      §   1952 (detailed later in this affidavit as the “TARGET

          OFFENSES”).




   ‘TARGET F~ CEBOOK ACCOUNT 1 and TARGET FACEBOOK ACCOUNT 2 are
   referred to collectively as the “TARGET FACEBOOK ACCOUNTS.”
                                                                                            4
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 5 of 85 PageID #: 266
Case 3:20-mc-00032-GMG *SEALED* Document 1-i Filed 04/15/20 Page 5 of 81 PagelD #:
                                     22


   11.   The authorization given applies to the target telephone number listed above
         (TP2), but also to any other telephone number or telephone accessed through
         the above-referenced IMSI number, and to any other IMSI number accessed
         through that target telephone number referenced above, within the thirty-day
         period. The authorization is also intended to apply to the target telephone
         number referenced above regardless of service provider(s), and to background
         conversations intercepted in the vicinity of the target telephone while the
         telephone is off the hook or otherwise in use.


   12.   The authorization given applies to the TARGET FACEBOOK ACCOUNTS
         listed above (FBi) and (FB2). The authorization is also intended to apply to the
         TARGET FACEBOO.K ACCOUNTS referenced above regardless of the device
         utilized to access the application.


   13.   As a result of my personal participation in this investigation and reports made
         to me by other law enforcement officers and information obtained from
         confidential sources, I am familiar with all aspects of this investigation. On
         the basis of this familiarity, and on the basis of other information that I have
         reviewed and determined to be reliable, I declare that the facts contained in
         this Affidavit show that there is probable cause to believe that MICHAEL
         CHRISTIAN, MISTY JACKSON, MICHAEL BROWN, MICHAEL MOODY,
         SAMANTHA ENGLE, MICHAEL PENDLETON, WILLIAM REDMAN,
         SHANE DIRTING, JOSHUA RUI’JKLES, JUSTIN CLINTON, JAIME
         CODDINGTON, KEONTA. FRYE, UNSUB 6345 (collectively the “TARGET
         SUBJECTS”), and others as yet unknown, have committed, are committing,
         and will continue to commit violations of:


               a.     21 U.S.C.   §   84.1   —   Possession with the intent to distribute and
                      distribution of a controlled substance, namely “molly”, “boot” (or
                      MDMA) (a Schedule I controlled substance);

                                                                                           5
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 6 of 85 PageID #: 267
Case 3:.20-mc-0.0032-G.M.G *.SEALED* Document 1-i Filed 04/15120 Page 6 of 81 Page ID #:
                                          23



                b.     21 U.SC. § 843(b) Use of a communication facility to further the
                                                    —




                       commission of a felony-controlled substance offense;
                c.     2.1 U.S.~C.       §   846    —   Conspiracy to possess with the intent to
                       distribute and to distribute controlled substances, namely “molly”
                       (or MDMA) (a Schedule I controlled substance); and
                 d.     18 U.S.C.    §   1952   —   Interstate travel in aid of unlawful activity.
                       (collectively the “TARGET OFFENSES”).


    14.   Additionally, based upon the investigation in this case, there is probable cause
          to believe the following:
                 a.     MICHAEL CHRISTIAN is using FBi in connection with the
                        commission of the TARGET OFFENSES;
                b..     MISTY JACKSON is using TP2 and FB2 in connection with the
                        commission of the TARGET OFFENSES;
                c.      particular wire and electronic communications of the TARGET
                        INTERCEPTEES and others as yet unknown, concerning the
                        TARGET OFFENSES wifi be obtained through the interception
                        of wire and electronic communications occurring to and from TP2,
                        electronic communications occurring to and from FBi and FB2;
                 c.     the communications will likely identify and provide admissible
                        evidence concerning:
                            i.        the TARGET OFFENSES;
                            ii.       the names, telephone numbers, Facebook users, and
                                      residences of associates of the Target Subjects, and
                                      others as yet unknown, including their drug supplier;
                            iii.      the leadership of the drug trafficking organization
                            iv.       the dates, times, and places for commission of the illegal
                                      activities including drug distribution, and other related
                                      gang activity;


                                                                                                     6
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 7 of 85 PageID #: 268
Case 3:20-mc-000:32-GM.G *SEALED* Document 14 Filed 04/15/20 Page 7 of 81 PagelD #:
                                       24


                              v.     the   location,    receipt,   administration,     control,
                                     management,       and   disposition   of United    States
                                     currency, illegal narcotics, and assets to include
                                     business, vehicles, and items purchased with funds
                                     gained through the distribution of narcotics;
                              vi.    the nature, scope, places, and methods of operation, to
                                     include drug storage locations; and
                              vii.   the existence and location of records documenting the
                                     distribution of narcotics and gang-related activities.


   15.   Normal investigative procedures have been tried and have failed, appear
         unlikely to succeed if tried, or are too dangerous to employ, as described herein
         in further detail.


                                     BASIS OF INFORMATION


   16.   I make this affidavit based upon personal knowledge derived from my
         participation in this investigation and upon information I believe to be reliable
         from the following sources:
                a.     my experience investigating narcotics trafficking and gangs and
                       criminal organizations;
               b.      oral and written reports, and documents about this investigation
                       that I have received from members of the Federal Bureau of
                       Investigation, local law enforcement, and other federal law
                       enforcement agencies;
                       discussions I have had personally concerning this investigation
                       with experienced criminal enterprise investigators;
                d.     physical surveillance~ conducted by the Federal Bureau of
                       Investigation and local law enforcement agencies, the results of
                       which have been reported to me either directly or indirectly;

                                                                                              7
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 8 of 85 PageID #: 269
cas.e 3:20-mc-00032-GMG *SEALED* Document 1-i Filed 04/15/20 Page 8 of 81 PagelD #:
                                      25



                e.       public records;
                f.       telephone toll records, pen register and trap and trace information,
                         telephone subscriber information;
                g.       Facebook account subscriber information and Facebook records
                         associated with FBi obtained via search warrant;
                h.       precise location data received from search warrants;
                i.       statements of confidential sources; and
                j.       controlled purchases of “molly” from TARGET SUBJECT
                         MICHAEL CHRISTIAN.


   17.    In addition to the foregoing, I specifically relied on oral reports/opinions from
          other law enforcement officers.


    18.   Since this Affidavit is being submitted for the limited purpose of securing
          authorization for the interception of wire and electronic communications, I have
          not included each and every fact known to me concerning this investigation or
          every aspect of the investigation to date. I have set forth only the facts that I
          believe are necessary to establish the foundation for probable cause for an order
          authorizing the interception of wire and electronic communications.


                         TARGET SUBiECTSf~ARGET INTERCEPTEES


    19.   Information about the TARGET SUBJECTS/TARGET INTERCEPTEES comes
          from the following sources and criminal indices: Confidential informant (CI)
          debriefings,    law   enforcement controlled     narcotics   purchases,   physical
          surveillance conducted by law enforcement officers, information queries
          conducted through law enforcement databases and through commercial and
          public databases, through telephone records obtained via administrative
          subpoena, and Facebook records and content obtained via search warrant.


                                                                                            8
 Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 9 of 85 PageID #: 270
Case 3:20-mc-0.0032-G.MG *SEALED* Document 1-1 Filed 04/15/20 Page 9 of 81 PagelD #:
                                       26


        Through a review of that information, the following persons have been
        identffied
              a. MICHAEL CHRISTIAN, also known as “Big Mike” (herein referred to as
                “CHRISTIAN”) has been identffied by law enforcement officers to be
                utilizing, telephone number 304-901-6899    eiPi)   and Facebook Account
                100000756809234 (FBi).       CHRISTIAN is known to be residing in
                Berkeley County, West Virginia.      CHRISTIAN has a date of birth of
               ~~~1976,      social security number of XXX-XX-5.960,           and FBI#:
                9285’52AB0. CHRISTIAN’s. criminal history reflects multiple arrests for
                drug possession and distribution. He was convicted of possession with
                intent to distribute crack cocaine in March 2001 and sentenced to two to
                six years ofincarceration with two years of probation to follow. In January
                2001 CHRISTIAN was convicted of misdemeanor domestic battery.
                CHRISTIAN was federally convicted for distribution of cocaine in
                December 2012 and senten.ced to 72 months of incarceration with 36
                months of supervised probation to follow. The EPD&VCTF has conducted
                multiple controlled purchases of “molly” from CHRISTIAN over TP1 and
               FBi, which are further detailed later in this affidavit.


         b.    MISTY JACKSON (herein referred to as “JACKSON”) has been
               identified by law enforcement officers to be utffizing telephone number
                540-327-0261 (herein referred to as “Target Phone 2” or (TP2)) and
                Facebook account 100003308781682 (herein referred to as “Facebook
               Account 2” or (FB2)). JACKSON is known to. be residing in Berkeley
                County, West Virginia with CHRISTIAN. In January 2019, investigators
               obtained a pen trap and trace order (3:20-MC-3) for TP1. An analysis of
               TP1 revealed TP2 to be a top caller of TP1. The subscriber information
               provided by the service provider, via subpoena, revealed TP2 to be
               subscribed to JACKSON. A search through a public database revealed
               JACKSON provided her name and telephone number 540-327-0261 (TP2)

                                                                                         9
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 10 of 85 PageID #: 271
Case 3:20-mc-00032-GMG *sEALED* Document 1-1 Filed 04/15/20 Page 10 of 81 PagelD
                                    #: 27



             as the service number for utilities services listed on an address associated
             with her in Winchester, Virginia. JACKSON has been confirmed to be the
             user of FB2 by visual observations of the publicly available proffle images.
             At this, point investigators are unable to determine if TP2 is associated
             with FB2. JACKSON did not. publicly list. a telephone number with FB2,
             thus not allowing investigators to link TP2 with FB2. JACKSON has. a
             date of birth of        “7, social security number of XXX-XX-2006, and
             FBI#: 6829 18KC8.      JACKSON’s criminal history reflects a felony
             conviction from May 20.08 where she w.as convicted for unlawful wounding
             and sentenced to two years of supervised probation in lieu of two years of
             incarceration. JACKSON’s criminal history has misdemeanor convictions
             related to drug possession and assault and battery.        JACKSON was
             convicted of possession of marijuana in February 2016. In October 2019,
             the EPD’&VCTF conducted a law enforcement-controlled purchase of
             “molly” from Samantha ENGLE. The purported “molly” obtained in this
             law enforcement-controlled purchase was supplied to Samantha ENGLE
             by JACKSON. No survefflance of JACKSON was conducted after the
             controlled purchase.


          c. MICHAEL BROWN (herein referred to as “BROWN”) is currently
             incarcerated at the Eastern Regional Jail in Martinsburg, West Virginia.
             Prior to his arrest, BROWN was residing at 1037 Aztec Drive in
             Martinsburg, Berkeley County, West Virginia. Investigators believe
             BROWN is the biological son of CHRISTIAN.. BROWN has a date of birth
             of   ‘   ••‘1995, social security number of XXX~XX-l539, and FBI#
             23462AE4. BROWN’s criminal history reflects multiple felony arrests
             related to possession with intent to distribute narcotics. In March 2016,
             BROWN was convicted for possession with intent to deliver a controlled
             substance and was sentence to 1 to 15 years of incarceration. In March
             2016, BROWN was also convicted of malicious assault and was sentence.d

                                                                                      10
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 11 of 85 PageID #: 272
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 11 of 81 PagelD
                                    #: 28


            to 5 to 18 years. In June 2016, BROWN was arrested of 2nd degree robbery,
             and he was later convicted and sentenced to 5 to 18 years of incarceration.
            In June 2016, BROWN was arrested for delivery of a controlled substance
             and was later convicted and sentenced to 1 to 15 years of incarceration.
            In June 2019., BROWN was arrested for three counts of possession with
            intent to deliver a controlled substance. The drugs seized in the June 2019
            arrest returned from DEA analysis as fentanyl and Eutylone. Eutylone is
            a synthetic cathinone which is a schedule I controlled substance. In
            December 2019 BROWN’s probation was revoked for his 2016 delivery of
            a controlled substance and ~ degree robbery charges. BROWN is
            currently held on a probation violation, and he is not scheduled to be
            released until June 30, 2021.


          d. MICHAEL MOODY, also known as “CHURCH” (herein referred to as
            “MOODY”), has been identified by law enforcement officers to be utilizing
            Facebook account 100033220051825 (herein referred to as “Conspirator
            Facebook 2” or (cFB2)). MOODY is known to be residing in Berkeley
            County, West Virginia. MOODY has been confirmed to be the user of
            CFB2 by visual observations of the publicly available profile images.
            MOODY has a date of birth of “~‘~‘-1985, social security number of XXX
            XX-3 130, and FBI#: 155956RC8.        MOODY’s criminal history reflects
            multiple felony arrests related to possession with intent to distribute
            narcotics and misdemeanor arrests for possession of marijuana. In May
            2010, MOODY was arrested for possession with intent to distribute a
            controlled substance and was subsequently convicted of misdemeanor
            possession. In September 2015., MOODY was arrested for felony
            possession with intent to distribute a controlled substance which was
            subsequently dismissed. In May 2017, MOODY received a deferred
            adjudication sentence for a misdemeanor possession charge. In November
            2017, MOODY was arrested for conspiracy to commit a felony against the

                                                                                     11
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 12 of 85 PageID #: 273
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 12 of 8.1 PagelD
                                    #: 29



             state which was subsequently dismissed. In July 2019, MOODY was
             arrested for conspiracy to commit a felony against the state which was
             subsequently dismissed by the request of EPD&VCTF.


          e. SAMANTHA ENGLE (herein referred to as “ENGLE”) also known as
             “SAM or SAM DAWN,” has been identified by law enforcement officers to
             be utilizing telephone number 304-995-3933 (herein referred to as
             “Conspirator Phone 2” or CP2), telephone number 304-350-9273 (herein
             referred to as “Conspirator Phone 4” or CP4) and Facebook Account
             “Samantha Hanna” with Facebook ID ~ 1000438267.23922 (herein
             referred to as “Conspirator Facebook 6 or CFB6).       ENGLE has been
             confirmed to be the user of CP2 through a law enforcement-controlled
             narcotics purchase. ENGLE has been confirmed to be. the user of 0P4 via
             authorized electronic interception 3:20MC22 of FBi, where CP4 was
             provided to CHRISTIAN over TP1 by who investigators believe is
             ENGLE’s daughter. This interception is further detailed in this affidavit.
             ENGLE has been confirmed to be the user ofGFB6 by visual observations
             of the publicly available proffle images. At this point investigators are
             unable to determine if 0P2 is associated with CFB6. ENGLE did not
             publicly list a telephone number with CFB6, thus not allowing
             investigators to link CP2 with CFB6. ENGLE is known to be residing in
             Berkeley County, West Virginia. ENGLE has a date of birth oI.~~—~198.3,
             a social security number of XXX-XX-7842, and FBI# 399 136HD2.
             ENGLE’s criminal history reflects multiple theft and assault charges with
             multiple failure to appear charges. In April 2009, ENGLE was convicted
             of misdemeanor battery and was sentenced to time served (approximately
             six days of incarceration). In December 2016, ENGLE was arrested and
             subsequently convicted of felony unlawful assault and was sentenced to 1
             to 5 years of incarceration. In October 2019, ENGLE was arrested for
             obstructing an officer and for Grand Larceny. This case is stifi pending in

                                                                                     12
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 13 of 85 PageID #: 274
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 13 of 81 PageD
                                    #: 30


            Jefferson County, West Virginia. To date, the EPD&VCTF have
            successfully completed one controlled buy from ENGLE, which is further
            detailed later in this affidavit.


         f. MICHAEL PENDLETON (herein referred to as “PENDLETON”) has
            been identified by law enforcement officers to be utilizing the Facebook
            Account “Mike Smith” with Facebook ID # 100023.376671789 (herein
            referred to as “Conspirator Facebook 3” or (CFB3) and Facebook Account
            “Mike Smith” with Facebook ID # 100041635115674 (herein referred to as
            “Conspirator Facebook 7 or CFB7)). PENDLETON is known to be residing
            in Berkeley County, West Virginia. PENDLETON has been confirmed to
            be the user of CFB3 and CFB7 by visual observations of the publicly
            available proffle images. PENDLETON has a date of birth o~~~/1992,
            a social security number of XXX-XX-1944, and FBI# W2R3W75K6.
            PENDLETON’s criminal history reflects multiple misdemeanor drug
            possessions and a domestic battery conviction. In January 2016,
            PENDLETON was convicted for cruelty to animals and was sentenced to
            30 days’ incarceration with two years’ probation.    In January 2016,
            PENDLETON was convicted of misdemeanor drug possession and
            received a 30-day suspended. jail sentence and two years’ probation. In
            February 2017, PENDLETON was convicted for domestic battery and
            obstructing an officer. PENDLETON received a suspended 60-day
            sentence with 1 year of unsupervised probation.         In May 2018,
            PENDLETON was convicted of misdemeanor drug possession and
            sentenced to time served. PENDLETON’s criminal history does not advise
            the type of drugs seized during this arrest. PEN.DLETON is currently
            wanted out of Frederick. County, Virginia for failure to appear on
            misdemeanor shoplifting charges. The warrant is for in-state pick up
            only.


                                                                                 13
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 14 of 85 PageID #: 275
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 14 of 81 PagelD
                                    #:31



          g. WILLIAM REDMAN (herein referred to as “REDMAN”) has been
             identified by law enforcement officers to b.e utilizing Facebook Account
             “Wiffiam Redman” with Facebook ID# 100030288108466 (herein referred
             to as “Conspirator Facebook 4” or (CFB4~). REDMAN is known to reside
            in Berkeley County, West Virginia. REDMAN has been confirmed to be
             the user of CFB4 by way of visual observations of the publicly available
             profile images. REDMAN has a date of birth of~~1966, social security
             number XXX-XX-3904, and. FBI# 33072 7PA5. REDMAN’s criminal
            history reflects multiple felony convictions related to drug distribution
             and possession with intent to distribute. In June 1990, REDMAN was
             convicted of pos.session with intent to distribute cocaine in the state of
             Virginia. In March 2003, REDMAN was federally convicted for the
             distribution of crack cocaine and was sentenced to 151 months of
            incarceration with three years’ supervised release. In May 2014,
             REDMAN was federally convicted of a probation violation and sentenced
             to 12 months and 1 day of incarceration. In September 2015, REDMAN
             was federally convicted of a probation violation and was sentenced to 364
             days of incarceration. In October 2019, REDMAN was indicted by the
             Berkeley County Grand Jury for distribution of Fentanyl, an EPD&VCTF
            investigation. On December 5, 2019.,. REDMAN was involved in a vehicle
            pursuit where he was found to be in possession of a firearm. REDMAN
             was arrested for a failure to appear for the above, indictment, fleeing with
             reckless indifference, and felon in possession of a firearm. In February
             2020, the EPIJ&VCTF conducted a controlled purchase of “molly” and
            heroin from REDMAN.


          h. SHANE DIRTING (herein referred to as “DIRTING”) has been identified
            by law enforcement officers to be utilizing Facebook Account “Shane
             Dirting” with Facebook ID# 100007735899716 (herein referred to as
             “Conspirator Facebook 5” or CFB5). DIRTING is known to reside in

                                                                                      14
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 15 of 85 PageID #: 276
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 15 of 81 PagelD
                                    #: 32


               Berkeley County, West Virginia. DIRTING has been confirmed to be the
               user of CFB5 by visual observations of the publicly available proffle
               images. DIRTING has a date of birth of              fr966, social security
               number XXX-XX-2203, and FBI# 158836DD2. DIRTING’s criminal
               history reflects misdemeanor arrests for brandishing a weapon and
               contributing to the delinquency of a minor.


          i. JOSHUA RUNKLES (herein referred to as “RUNKLES”) is known to
               reside in Berkeley County, West Virginia. RUNKLES has a date of birth
               of ~    ~1984,    social security number      XXX-XX-7316,     and FBI#
               304    .flC2. In October 2019., RUNKLES was contacted by a cooperating
               individual where RUNKLES furnished the cooperating individual with a
               telephone number (304-901-6899 ~TP1)) for CHRISTIAN. RUNKLES has
               a criminal history that reflects multiple felony arrests for drug
               distribution and possession. In August 2014, RUNKLES was convicted for
               felony possession of a Schedule I or II controlled substance and was given
               a 2-year suspended sentence. In June 2019, RUNKLES was arrested for
               distribution of a controlled substance and conspiracy in Berkeley County,
               WEST VIRGINIA. In September 2019, RUNKLES was arrested on two
               counts of possession of a controlled substance.


          j.   JUSTIN CLINTON (herein referred to as CLINTON) was known to reside
               in Berkeley County, West Virginia. CLINTON has a date of birth of
                      1994, a Social Security number of XXX-XX-9719, and a FBI# of
                             CLINTON’s criminal history reflects felony convictions for
               breaking and entering and nighttime burglary. CLINTON is currently on
               supervised probation. During the authorized interception of FBi and FB2
               (3:20-MC-22), CLINTON was positively identffied as the user of Facebook
               account 1000.00176581422 (herein referred to CFB8). CLINTON has been


                                                                                      15
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 16 of 85 PageID #: 277
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 16 of 81 Page ID
                                    #: 33


             confirmed to be the user of CFB8 by visual observations of the publicly
             available profile images. On March 17, 2020, wire monitors intercepted
             communications with CFB8 and FBi where it is believed CLINTON was
             purchasing narcotics from CHRISTIAN. Survefflance was conducted
             during the meeting of ChRISTIAN and CLINTON and investigators
             further confirmed CLINTON to be. the user of CFB8.


           k. JAIME CODDINGTON (herein referred to as CODDINGTON) is known
             to reside. in Berkeley County, West Virginia. CODDINGTON has a date
             of birth of.~i~—’1986, a Social Security number of XXX-XX-1739, and a
             F’BI# of 3826’5.8VC7. CODDINGTON’s criminal history reflects felony
             drug distribution convictions. CODDINGTON’s criminal, history reflects
             a probation violation on 07/27/2015. CODDINGTON has been confirmed
             to be the user of Facebook account 100036922627320 (herein referre.d to
             as CFB9). CODDINGTON has been confirmed to be the user of CFB9 by
             visual observations of the publicly available profile, images. On March 18,
             2.020, wire monitors intercepted communications with CFB9 and FBi
             where it is believed CODDINGTON was requesting CHRISTIAN to
             supply her with narcotics.      Survefflance was conducted during the
             meeting of CHRISTIAN and CQDDINGTON and investigators further
             confirmed CODDINGTON to be the user of CFB9. During this
             survefflance, investigators observed COD,.DINGTON to be occupying a
             vehicle that is frequently utilized by DIRTING.


          1. KEONTA FRYE (herein referred t.o as FRYE) is known to reside in
             Berkeley County, West Virginia. FRYE has a date of birth.~r~.993, a
             Social Security number of XXX~)O~-306i, and a FBI# of 995414TD1.
             FRYE’s criminal history reflects misdemeanor shoplifting convictions
             with the most recent conviction on 10/16/2018. FRYE has been identified

                                                                                     16
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 17 of 85 PageID #: 278
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 17 of 81 PageiD
                                    #: 34


             by law enforcement officers to be utilizing telephone number 304~702-
             6791 (herein referred to as “Conspirator Phone 3” or 0P3) by way of
             subpoena and Facebook account 1821306724 (herein referred to as
             CFB1O). FRYE has been confirmed to be the user of CFB1O by visual
             observations of the publicly available proffle images. On March 18, 2020,
             wire monitors intercepted communications with CFB1O and FB2 where it
             is believed JACKSON is requesting to be supplied prescription pain
             medication by FRYE. This communication is further detailed in this
             affidavit. Surveillance was conducted during the meeting of FRYE and
             JACKSON and investigators further confirmed FRYE to be the user of
             CFB1O.



          m. “Lindsay Pepple” (herein referred to as UNSUB 6345) has yet to be fully
             identffied.   UNSUB    6345   is   known    to   use   Facebook   account
             100048899346345 Lindsay Pepple (herein referred to as CFBii).
             Investigators are able to view some publicly available proffle images
             associated with this account. Investigators compared these images with
             publicly available images associated with CFB6. While viewing CFB6,
             Investigators observed ENGLE referring to UNSUB 6345. as her
             daughter. Although this information is useful, investigators are unable to
             fully identify UNSUB 6345 as it is common for individuals to us.e false
             names andlor aliases for their Facebook account identification.



                                   PRIOR APPLICATIONS


  20.   On April 1, 2020, the electronic surveillance indices of the Federal Bureau of
        Investigation, the Drug Enforcement Administration, and the Department of
        Homeland Security/Homeland Security Investigations were checked. There


                                                                                    17
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 18 of 85 PageID #: 279
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 18 of 81 PagelD
                                    #: 35



         have been no prior applications seeking court authorization to intercept the
         wire, oral, or electronic communications of the TARGET SUBJECTS/TARGET
         INTERCEPTEES        or   involving    the   TARGET   TELEPHONE/TARGET
         FACEBOOK ACCOUNTS other than what is detailed below.


          a. On March 11, 2020, the United States District C.ourt for the Northern
             District of West Virginia issued an order (3.:20-MC-22) authorizing the
             interception of wire and electronic communications to and from a cellular
             telephone bearing the number 304-901-6899,         used by MICHAEL
             CHRISTIAN. Further, the United States District Court for the Northern
             District of West Virginia issued an order (3:20-MC22) authorizing the
             interception of electronic communications to and from Facebook Account’s
             10.0000756809234 ~FB1) AND          100003308781682   (FB2). MICHAEL
             CHRISTIAN, MISTY JACKSON, JAIME CODDINGTON, MICHAEL
             PENDLETON., and JTJSTIN CLINTON., identified as TARGET SUBJECTS
             in the instant affidavit, were intercepted over the Facebook Account’s.
             Interceptions are scheduled to terminate on April 10, 2020. No TARGET
             SUBJECTS were intercepted over TP1 except for one outgoing electronic
             communication from CHRISTIAN to TP2 but it was never sent due to the
             phone having insufficient funds. This outgoing. communication was an
             image pertaining to opioid addiction.


                             SOURCES OF INFORMATION


   21.   Special Agents of the Federal Bureau of Investigation and local officers have
         received information concerning the ifiegal drug trafficking activities of
         members of the criminal enterprise.


   22.   Cl-BLUE: Confidential Informant “BLUE” (CT-BLUE) began cooperating with
         the EPD&VCTF in October 2019 and provided information regarding the

                                                                                   18
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 19 of 85 PageID #: 280
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 19 of 81 PagelD
                                    #: 36


        instant investigation.    CT-BLUE was motivated to cooperate and provide
        assistance to law enforcement authorities for consideration in a pending
        criminal matter.     CT-BLUE provided the EPD&VCTF with information
        pertaining to a murder that took place in March 2019 in Martinsburg, West
        Virginia. Cl-BLUE was familiar with target subjects of a drug trafficking
        organization    (DTO),   specifically    TARGET      SUBJECTS      ENGLE    and
        CHRISTIAN. CT-BLUE was able to make contact with ENGLE to negotiate a
        law enforcement-controlled purchase of drugs. The information provided by CI-
        BLUE      was    later    corroborated     through    consensually     monitored
        communications. After conducting law enforcement-controlled purchases from
        ENGLE, CT-BLUE gained information pertaining to CHRISTIAN along with a
        telephone number (TP1) and Facebook account (FBi) for CHRISTIAN. CI-
        BLUE was able to make contact with CHRISTIAN via TP1 and FBi. CT-BLUE
        was able to successfully conduct controlled purchase of “molly” from
        CHRISTIAN over TP1 and FBi. CT-BLUE has an adult criminal history
        reflecting criminal acts including prohibited person of a firearm, assault and
        battery., disorderly conduct, and distribution of a controlled substance.    Ci
        BLUE’s adult criminal history does not include deception-related offenses.
        Information provided to the EPD&VCTF by CT-BLUE was determined to be
        gleaned from first-hand interaction with target subjects of this investigation.
        Within the context of the information provided by CT -BLUE, which was detailed
        and relied upon for purposes of this application, law enforcement believes the
        confidential source is credible and his/her information is reliable.


                       FACTS ESTABLIShING PROBABLE CAUSE


  23.   In this affidavit, I seek permission to initiate the interception of wire and
        electronic communications over the TARGET TELEPHONE (TP2), continue the
        interception of electronic communications occurring over the TARGET
        FACEBOOK ACCOUNTS, in order to further uncover the scope of the DTO’s

                                                                                     19
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 20 of 85 PageID #: 281
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 FNed 04/15/20 Page 20 of 81 PagelD
                                    #: 37



         drug trafficking activities.   In particular, the interception of the TARGET
         TELEPHONE (TP2) and the TARGET FACEBOOK ACCOUNTS will enable
         investigators to establish identifying information for the source of drug supply
         for the TARGET SUBJECTS., the location of “stash houses” being utilized by
         the TARGET SUBJECTS, the methods being utilized by the TARGET
         SUBJECTS to conceal drug proceeds, and to disrupt and dismantle this violent,
         drug trafficking organization. It is requested that the affidavit accompanying
         the authorization (3:20MC22) to intercept TP1, FBi and FB2 be incorporated
         into this instant affidavit.


   24.   During the course of the investigation, the EPD&VCTF has identified TARGET
         SUBJECTS MICHAEL CHRISTIAN, MISTY JACKSON, MICHAEL BROWN,
         MICHAEL MOODY,            SAMANTHA ENGLE,          MICHAEL      PENDLETON,
         WILLIAM REDMAN, SHANE DIRTING, JOSHUA RUNKLES, JIJSTIN
         CLINTON, JAIME CODDINGTON, KEONTA FRYE, and UNSUB 6345 to be
         conspiring with each other as well as with. others to engage in drug trafficking
         and violent acts in and around the Eastern Panhandle of West Virginia.


  25.    On March 9, 2019, the West Virginia State Police (“WVSP”) responded to a call
         for a home invasion in Berkeley County, West Virginia. The WVSP identified a
         male victim, Joshua CASE, who had been shot. The murder investigation
         revealed multiple suspects: entered CASE’s residence with the purpose of
         robbing him. A fight ensued between the suspects and CASE, and the suspects
         shot CASE. Case later died as a result of the gunshot wound.      The suspects
         were arrested and are awaiting their criminal trial in Berkeley County, West
         Virginia. The suspects have not been identified as being associated with
         BROWN. This. investigation by the WVSP and EPD&VCTF identified CASE as
         a “molly” dealer who sold drugs in the Northern District of West Virginia more
         specifically in Martinsburg, West Virginia. Law enforcement learned the
         identity of CASE’s drug supplier, “MIKE B,” from witnesses’ accounts and the

                                                                                      20
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 21 of 85 PageID #: 282
Case 3:20-mc-00032-GMG *SEALED* Document 14 Piled 04t15120 Page 21 of 81 PagelD
                                    #: 38


        forensic download of CASE’s phone. “MIKE B” was later identified as lVlichael
        BROWN.


  26.   On Monday, March 11, 2019, the mother of CASE’s girlfriend contacted the
        EPD&VCTF to advise she located a baggie of an unknown substance in a
        clothing article that belonged to CASE. Investigators traveled to her residence
        and rec.overed the suspected drugs. Investigators believed the recovered
        substance was what is being sold as “molly.”


  27.   The identification of BROWN as CASE’s drug supplier lead the EPD&VCTF to
        further investigate BROWN’s criminal enterprise. BROWN was identified as
        residing in Martinsburg, West Virginia. The EPD&VCTF was able to install a
        fixed camera in a location where BROWN’s residence could be observed. The
        camera was useful in identifying multiple vehicles. The camera revealed a
        moving truck at this location and it was determined BROWN was in the process
        of moving to a new, unknown location. The camera failed to identify the source
        of drugs or confirm if drugs were being sold from the residence.


  28.   On June 15, 2019, Martinsburg Police Department (“MPD”) arrested BROWN
        after they received a drug complaint within the city limits of Martinsburg, West
        Virginia. Officers conducted a search of BROWN’s person and identified a large
        amount. of U.S. currency and a redistributable quantity of drugs concealed in
        his underwear near his crotch area. The drugs were sent to the DEA Laboratory
        where. the drugs were identified as fentanyl and Eutylone, a Schedule I
        controlled substance. During the arrest, BROWN failed to cooperate with MPD
        officers and failed to obey their commands.


  29.   After BROWN was arrested, TFOs traveled to the Eastern Regional Jail (ERJ)
        and attempted to interview BROWN in reference to the distribution of drugs to
        CASE and CASE’s murder investigation. During the interview, BROWN
                                                                                     21
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 22 of 85 PageID #: 283
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 22 of 81 PagelD
                                    #: 39



         refused to cooperate and at one point turned around and faced the opposite
         direction. This interview failed to further this investigation. BROWN is
         currently held on a probation violation, and he is not scheduled to be released
         until June 30, 2021.


   30.   In October 20.19, the EPD&VCTF obtained information from CT-BLUE that
         ENGLE was believed to be conspiring with CHRISTIAN to distribute “molly,”
         a/k/a “boot,” a/k/a MDMA, around Martinsburg, West Virginia. It was believed
         that CHRISTIAN supplied thugs to ENGLE for redistribution. In an effort to
         identify CHRISTIAN’s source of “molly” supply and disrupt their ability to
         traffic narcotics to the Eastern Panhandle of West Virginia,. the EPD&VC.TF
         attempted to make controlled purchases of “molly” from ENGLE and
         CHRISTIAN.


   31.   Between October 18, 2019, and February 6, 2020, the EPD&VCTF conducte,d
         controlled thug purchases from CHRISTIAN and/or JACKSON and/or ENGLE
         and/or REDMAN utilizing a confidential informant(s). This information is
         further detailed in the initial intercept order for TP1, FBi, and FB2 under case
         number 3:20-MC-22.


   32.   On January 8, 2020, the EPD&VCTF obtained a PEN trap and trace for
         telephone number 304-901-6899 ~TPi). The PEN order was signed by
         Magistrate Judge Robert W. Trumble in the Northern District of West Virginia
         in case number 3:20-MC-3.


   33.   On January 8, 2020, the EPD&VCTF obtained a Facebook PEN trap and trace
         for FBi which was signed by Magistrate Judge Robert W. Trumble in the
         Northern District of West Virginia in case number 3:20-MC-4.




                                                                                      22
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 23 of 85 PageID #: 284
Case 3:20-mc-00032-GMG *sEALED* Document 1-1 Filed 04115120 Page 23 of 81 PagelD
                                    #: 40


   34.   On January 9, 2020, the EPD&VCTF obtained a vehicle tracker for the vehicle
         being utilized by CHRISTIAN and JACKSON, a 20.08 Chevrolet Equinox
         bearing West Virginia registration 4411648 (TV1) registered to BROWN in the
         Norther District of West Virginia in case number 3:20-MJ-2.


   35.   On January 9, 2020, the EPD&VCTF sought and obtained a GPS geolocation
         search warrant in the Northern District of West Virginia (3:20-MJ-3) for
         CHRISTIAN’s cell phone (TP1).


   36.   On January 9, 2020, the EPD&VCTF obtained a Facebook search warrant for
         FBi in the Northern District of West Virginia in case number 3:20-MJ-4 signed
         by Magistrate Trumble.


  37.    On January 11, 2020, investigators submitted the Facebook search warrant
         (3:20-MJ-4) to Facebook through the law enforcement portal. The search
         warrant results were returned on January 23, 2020.


  38.    On January 11, 2020, investigators located TV1 parked in the driveway of 1037
         Aztec Drive in Martinsburg, Berkeley County, West Virginia. Officers were
         aware CHRISTIAN resided at this residence with JACKSON. At approximately
         0320 hours, investigators installed a vehicle tracker on TV1. On March 10, 2020
         investigators attempted to conduct maintenance on the tracker installed on
         TV1. Investigators drove to 1037 Aztec Drive in Martinsburg, Berkeley County,
         West Virginia and observed a 2011 Chevrolet Malibu bearing VA temporary
         registration 71199Z (herein referred to as TV2) parked in the driveway.
         Investigators conducted a registration check on TV2 and learned it was
         registered to Misty Rose Jackson.


  39.    On January 22, 2020, investigators monitored the tracker GPS previously
         installed on TV1. The TV1 vehicle tracker indicated CHRISTIAN was traveling
                                                                                     23
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 24 of 85 PageID #: 285
Case 3’:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 24 of 81 Page ID
                                     #: 41



         towards Maryland via Rt. 340. The EPD&VCTF arranged with the West
         Virginia State Police (WVSP) to conduct a traffic stop on CHRISTIAN upon his
         return. A traffic stop was conducted and no drugs were located. CHRISTIAN
         provided TP1 as his contact to the WVSP durin.g this traffic stop.


   40.   On January 23, 2020, investigators obtained the Facebook (FBi) search
         warrant, results. In the search warrant, investigators requested Facebook to
         supply investigators with CHRISTIAN’s Facebook history ranging in dates
         from January 9, 2019 to January 9., 2020. Investigators review..ed the search
         warrant results and observed conversations between TARGET SUBJECTS .and
         CHRISTIAN where it is believe.d the TARGET SUBJECTS were requesting to
         be supplied drugs from CHRISTIAN. A review of the Facebook records for FBi
         identffied as being utifized by CHRISTIAN to distribute drugs to the TARGET
         SUBJECTS and others not yet identified. This review is detailed further in case
         number 3:20-MC-22.


   41.   Through debri’eflngs and investigation, investigators believe CHRISTIAN
         travels to the Washington D.C. are.a to his source of supply. Investigators have
         been able to monitor the GPS tracker installed on TV1 and has observed TV1
         travel to Capitol Heights, Maryland on January 13, January 18, January 22,
         and February 4., 2020.     Prior to and during those travels, investigators
         monitored the active PEN for TP1. and FBi. Upon TV1”s• return to Berkeley
         County, West Virginia, TV1 would travel to CHRISTIAN’s residence and then
         travel to Winchester, Virginia (located in the Western District of Vi.rginia~ to
         what officers believe is the stash location for CHRISTIAN. Investigators have
         identified the apartment complex in Winchester, Virginia where CHRISTIAN
         travels to. However, efforts to conduct surveillance have not revealed the
         identity of the apartment CHRISTIAN associates with. CHRISTIAN has been
         identifie.d as parking in the visitor’s section of the apartment complex.

                                                                                      24
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 25 of 85 PageID #: 286
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 25 of 81 PagelD
                                    #: 42


        Investigators were able to identify a location in Winchester, Virginia that was
        suitable for fixed video surveillance that would allow investigators to observe
        CHRISTIAN and/or JACKSON arrive at the target location. Fixed video
        survefflance was installed at this location on March 4, 2020. Investigators have
        monitored this video surveillance and have observed CHRISTIAN and
        JACKSON utilizing TV1 and TV2 to come and go from this location.
        Investigators observe JACKSON to enter an apartment building. Once inside,
        investigators are unable to determine the reasoning for CHRISTIAN and]or
        JACKSON’s visit at this location. Although the fixed video surveillance has
        been beneficial to the investigation, it has failed to identify the individuals
        CHRISTIAN and JACKSON are visiting and the reasoning for their visits.


  42.   On February (3, 2020, the EPD.&VCTF utilized a confidential source to
        successfully make a law enforcement-controlled purchase of $130 of “molly” and
        $200 worth of heroin from REDMAN. The law enforcement controlled-purchase
        was initiated with a consensually recorded and monitored Facebook message
        over CFB4. The suspected “molly” and heroin was taken into custody of the
        EPD&VCTF and sent to the West Virginia State Police Laboratory for analysis.
        To this date, an analysis has not been returned from the West Virginia State
        Police Laboratory. A preliminary test of the purported “molly” resulted in the
        substance to be N-ethylpentylone. N-ethylpentylone is a substituted cathinone
        and stimulant drug which is a Schedule I controlled substance.


  43.   On February 24, 2020., the EPD&VCTF sought and obtained a PEN trap and
        trace for TP2 which was signed by Magistrate Judge Robert W. Trumble in
        the. Northern District of West Virginia in case number 3 :20-MC- 15.



  44.   During the week of February 24, 2020, investigators observed a diminished call
        volume on TP1. Investigators contacted SPRINT and learned ‘l’Pl was in

                                                                                     25
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 26 of 85 PageID #: 287
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 26 of 81 Page~D
                                    #: 43



         suspended status due to non-payment. Although 1P1 was in suspended status,
         CHRISTIAN could re-activate TP1 at any time.


   45.   On February 25, 2020, investigators monitored the court authorized pen trap
         and trace for TP1 (3:20-MC-3) and observed that CHRISTIAN had made. an
         outgoing call. Investigators believed this showed TP1 was going to be used.


   46.   On February 28, 2020, the EPD&VCTF sought and obtained a Facebook PEN
         trap and trace for FB2, which was signed by Magistrate Judge Robert W.
         Trumble in the Northern District of West Virginia in case number 3:20 -MC.- 19.


   47.   On March 10, 2020, the EPD&VCTF obtained a vehicle tracker for TV2 in the
         Northern District of West Virginia in case number 320-MJ 15. To date, a
         tracker has not been installed on TV2 due to the risk of jeopardizing this
         investigation.


   48.   On March 11, 2020, the EPD&VCTF sought and obtained authorization
         (3:20MC22) in the Northern District of West Virginia to intercept wire and
         electronic communications of TP 1, and electronic communications over FBI and
         FB2. Interception of FBi and FB2 has revealed that CHRISTIAN and
         JACKSON are distributing narcotics in the Northern District of West Virginia,
         which is further detailed in this affidavit. Interception of FBi and FB2 has
         revealed that. CHRISTIAN and JACKSON are in communication with
         PENDLETON, DIRTING, CODDINGTON, CLINTON, and others yet to be
         fully identified, to distribute a schedule I controlled substance with a street
         name of “boot.”




                                                                                       26
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 27 of 85 PageID #: 288
Case 3:20-mc~-Q0032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 27 of 81 PagelD
                                     #: 44


   49.   During the initial interception of TP1, investigators observed a diminished call
         volume over TP1 and thus failed to further this investigation. Although TP1
         had a diminishing call volume, the pen trap and trace order revealed TP2 was
         now communicating with TARGET SUBJECTS associated with TP1.


   50.   The interceptions for FB.1 and FB2 have been useful in identifying re
         distributors of drugs who are purchasing it from CHRISTIAN andlor
         JACKSON.


   51.   On March 15, 2020 investigators monitoring communications occurring over
         FB2 intercepted messages from CLINTON (CFB8) where CLINTQN is asking
         JACKSON FB2 to advise CHRISTIAN FBi to meet him at a desired location
         and CLINTON would supply CHRISTIAN with $120 US currency. During the
         text   conversation,   JACKSON       calls   CLINTON       several   times.   This
         communication is not intercepted and investigators are unable to determine the
         context of those voice calls (those voice calls are identified in the below
         verbatims). During the text conversation, CLINTON speaks of redistributing
         narcotics. Wire monitors also intercepted communication where JACKSON is
         requesting to purchase prescription pain medication and asks CLINTON to
         locate the medication for. her. During this conversation, CLINTON and
         JACKSON communicate through Facebook voice calls. Although investigators
         are unable to determine the content of these calls, investigators believe, they are
         used to further arrange the distribution of drugs. Before and after the voice
         calls, the intercepted conversation reveals drug talk. The timing of these calls
         further leads. investigators to believe that the voice calls are not used to speak
         about a separate subject but only used to further the distribution of narcotics.
         The verbatim conversation, with the order of the voice calls, is below with
         investigator notes in italics



                                                                                         27
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 28 of 85 PageID #: 289
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 28.of 81 PagelD
                                    #: 45



        CLINTON (CFB8): can u tell pops my girl bout to shower then ima have yall

                           meet me by brothers pizza ifi have 120 (‘Investigators

                           believe CLINTONis contacting JA ~KSON and

                           requesting CHRISTIAN to meet him so that he can be

                           supplied narcotics by JACKSON and CHRISTIAN

                           CLINTON advises he has the    $120)
        JACKSON (FB2) makes a voice call over Facebook to CLINTON ~CFB8)

        JACKSON (FB2) makes a voice call over Facebook to CLINTON (CFB8)

        CLINTON (CFB8) makes a voice call over Facebook to JACKSON (FB2)

        CLINTON (FB2):     ima scoop the bread (‘CLINTONis advisinghe will go get

                           the money)

        CLINTON (CFB8): meet me at the train stations (CLINTON advises

                           JACKSON where to meet him)

        CLINTON (CFB8): I jus told the bitch so she. jus gonna give me the bread

                           (CLINTONhad a conversation with an unknown female

                           and advised he will obtain moneyfrom her)

        JACKSON (FB2):     ok

        CLINTON (CFB8) makes a phone call over Facebook to JACKSON (FB2)

        CLINTON ~CFB&: got me all worried an shit irna get her bread then, meet u

                           so its just me (CLINTONfurther advises that he will

                           obtain the money and when JACKSONand CHRISTIAN

                           meet him, CLINTON will be alon&




                                                                                    28
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 29 of 85 PageID #: 290
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 ~iIed 04/15/20 Page 29 of 81 PagelD
                                    #: 46


        CLINTON (CFB8): im glad u called me (CLINTON confizrns JACKSON

                          called him)

        CLINTON (CFB8): getting the bread now fam (‘CLINTON advises he is

                          obtaining the mon~jr now)

        CLINTON(CFB8): u know I don’t move hot (CLINTON advises he does not

                          tra vol with narcotics on his person)

        CLINTON (CFB8): can I bust this so I make more money cause she trynna

                          get a deal ifi have the 100 in like an hour (Investigators

                          believe CLINTONis askingpennission to. break apart the

                          narcotics he is about to receive from JAC~KSONand

                          CHRISTIAN so that he can sell at a largerprofit)

       JACKSON ~B2) makes a voice call over Facebook to CLINTON (CFB8)

       CLINTON (CFB8): bout to pull up

       CLINTON (CFB8): u wanna take me to this 40 an I give u the 40 an I got

                          couple other little swerves that my peoples gonna pull up

                          (CLINTON advises, he has som.e ofthe drugs sold and

                          asks ifJACKSON wants to drive him to distribute the

                          drugs. CLINTON advises he willpay JACKSON $40)

       JACKSON (FB2) makes a voice call over Facebook to CLINTON ~CFB8)

       CLINTON ~CFB8): I got u pops (‘CLINTON uses the term. ‘~pops” and
                          investigators believe he spoke with CHRISTIAN over F.B2

                          on the previous voice call)




                                                                                       29
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 30 of 85 PageID #: 291
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 30 of 81 PagelD
                                    #: 47



         JACKSON cFB2):      can u get any erks (JACKSONis asking CLINTONifhe

                             can obtain p.z’escnption pam medication for .hez)

         CLINTON ~CFB8): I can look hold up (CLINTON advises JAC~KSONthathe
                             will attempt to locate prescription pain medkation)

         JACKSON ~FB2):      ight

         CLINTON (CFB8):~ what kind (CLINTON is inquiring what prescription pain

                             medication JACKSONis requesting)

         JACKSON (FB2):      don’t matter (JACKSONian ‘t set on a certain prescri~ption

                            pain medication and would take what ever is available)

         JACKSON ~FB2):      whatever

         CLINTON (CFB8): ite bet give me a sec

         CLINTON (CFB8) makes a phone call over Facebook to JACKSON (FB2)

         CLINTON (CFB8):. I got that too but my mans waiting on the erkys still

                             (CLINTONspeaks ofcontext .that investigators believe

                             was discussed over the voice call)

   52.   O.n March, 16, 2020, investigators monitoring communications occurring over
         FBi intercepted messages from CLINTON (CFB8) where CLINTON is advising
         CHRISTIAN ~FBi) where CLINTON is requesting to meet up with
         CHRISTIAN. CLINTON advises he will be obtaining money and would also
         have the money owed to CHRISTIAN for what investigators believe is related
         to a previous drug sale. At the end of the text conversation, CHRISTIAN makes
         a voice call over FBi to CLINTON. This communication is not intercepted and
         investigators are unable to determine the context of those voice calls (those
         voice calls are identified in the below verbatims). Although investigators are
         unable to determine the content of these calls, investigators believe they are


                                                                                     30
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 31 of 85 PageID #: 292
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 041151:0 Page 31 of 81 PagelD
                                    #: 48


        used to further arrange the distribution of drugs. Before the voice, call, the
       intercepted conversation reveals drug talk. The timing of this call further leads
       investigators to believe that the voice call is not used to speak about a separate
        subject but only used to. further the distribution of narcotics. The. verbatim
       conversation is below with investigator notes in italics:


        CLINTON (CFB8):           ifi be around the way like 430-5 at my girls, then my

                                  friends scoopin an they got 60 clips an I got that for

                                  you too (‘CLINTON advises CHRISTIAN where he

                                   will be and that he will be obtainingmoney so that

                                  he could obtain drugs from CHRISTIAN

                                   CLINTON advises he has money for CHRISTIAN)

       CHRISTIAN (FBi):           Ok I’ll be. there. (CHRISTIAN agrees to meet with

                                   CLINTON)

       CLINTON (CFB8):            u gucci? (‘CLINTON ascertains whether or not

                                   CHRISTIAN can supply drugs to CLINTON)

       CHRISTIAN ~FB1):           Nu I need that it be tomorrow (CHRISTIAN

                                   advises he needs to money from CLINTON and

                                   that he will have drugs the following day (March

                                   17, 2020,),)

       CLINTON (CFB8):            ite

       CHRISTIAN (FBi):           Way (Investigators believe this is a typo and

                                   CHRISTIAN meant to teit “wya” which is a text

                                   acronym for “where you at’~


                                                                                      31
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 32 of 85 PageID #: 293
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 32 of 81 PagelD
                                    #: 49


         CLINTON (CFB8):             im at my girls out summit point once she brings me

                                     home I got u (CLINTON advises CHRISTIAN ofhis

                                     location and that he willpay CERISTIAN when he

                                     gets to CLINTON~s house)

         CHRISTIAN (YB 1) makes a voice call over Facebook to CLINTON (CFB8)

   53.   On March 17, 2020, investigators monitoring communications occurring over
         FBi intercepted messages from CHRISTIAN (FBi) sends a message to
         CLINTON ~CFB8) as if he had been trying to contact him. CLINTON advises
         CHRISTIAN that he. had b.een ifi and sends CHRISTIAN a picture of a medical
         excuse. CLINTON ascertains the whereabouts of ChRISTIAN and advises th.at
         he has transportation. CHRISTIAN advises he is at his residence and waiting
         for JACKSON,, to come back home. CLINTON confirms that he has money for
         CHRISTIAN. During the text conversation, CHRISTIAN makes voice calls over
         FBi to CLINTON. This communication is not intercepted and investigators are
         unable to determine the context of those voice calls (those voice calls are
         identified in the below verbatims). After the voice calls, CLINTON inquires on
         CHRISTIAN’s estimated time of arrival an.d advises CHRISTIAN to park in the
         visitors section when he arrives. Investigators conducting survefflance were
         able to observe JACKSON and CHRISTIAN leave, their residence. JACKSON
         was the driver of TV2 where CHRISTIAN was the passenger. After JACKSON
         and CHRISTIAN left the residence, CHRISTIAN no longer responded to
         CLINTON. Investigators observed the GPS for CHRISTIAN TP1 to be in the
         area of his residence. After leaving the residence, FB2 was utilized to
         communicate with CLINTON.          The verbatim conversation is below with
         investigator notes in italics
          CHRISTIAN (PB 1):          Yo

          CLINTON (CFB8):            im bout to be horn in like 301 been throwing up

                                     crazy smh

                                                                                       32
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 33 of 85 PageID #: 294
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 33•of 81 PagelD
                                    #: 50


        CLINTON (CFB8) sends a picture to CHRISTIAN (FBi) showing a medical

        excuse form.

        CLINTON (CFB8):        where you at im on wheels (OLINTON ascertains

                               on C’HRISTIAN~g whereabouts and advises he has

                               transportation)

        CHRISTIAN (FBi):       I’m in the crib Waiting on my girl to get back

                               (CHRISTIAN advises he is at his residence)

        CLINTON (CFB8):        ite well I got u an my mans got 60 (CLINTON

                               advises he has money for CHRISTIAN)

        CLINTON (CFB8):        im going out Winchester in alittle. wit shawty

                               (CLINTON advises he isn’t going to be around long

                               and will be leaving town)

        CHRISTIAN (FBi) makes a phone call over Facebook to CLINTON (CFB8)

        CHRISTIAN (FBi) makes a phone call over Facebook to CLINTON (CFB8)

        CLINTON (CFB8):        how long so I know if I should jus wait in my mans

                               whip (CLINTON ascertains on the. timefiwrne

                               CHRISTIAN will arrive at his location)

        CLINTON (CFB8):        park behind crib in visitors (CLINTON advises.

                               CHRISTIAN where to park when he arrives at

                               CLINTON’s residence,)

        CHRISTIAN (FBi):       Ok

        CLINTON (GFBS):        Like 20 minutes

        CHRISTIAN (FBi):       yerrr


                                                                                33
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 34 of 85 PageID #: 295
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 34 of 81 PagelD
                                    #: 51



         CLINTON (CFB8):         park behind crib in visitors please (CLINTON

                                 again advises CHRISTIAN where to park with he

                                 arziveal

        JACKSON (FB2):           ok (The communication switches over to FB2 and

                                 JACKSON and/or CHRISTIANis utilizing FB2 to

                                 communicate with CLINTON) (Investigators

                                 conducted surveillance during this transaction)

        JACKSON (FB2):           here (~JAGKSONand/or CHRISTIANadvise

                                 CLINTON they have athved~)

         CLINTON (CFB8):         boutta come using bathroom

        JACKSON ~FB2):           k

         CLINTON (OFB8):         I got that 20 everything was straight what I said

                                 earlier I was geekin but hold ne down tn I already

                                 got some plays too (Investigators believe CLINTON

                                 was supplied 21) grams ofdrugs and CLINTON

                                 confirms that by weighing it. CLINTON flirther

                                 advises he has some of the drugs sold already~

      54. On March 17, 2020 investigators monitoring communications occurring over

        FBi intercepted messages from CODDINGTON (OFB9) contacts CHRISTIAN

         (FBi) and requests to be supplied drugs. CHRISTIAN does not respond to

        these messages. The verbatim conversation is below with investigator notes in

        italics




                                                                                     34
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 35 of 85 PageID #: 296
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 35 of 81 PagelD
                                    #: 52


         CODDINGTON (CFB9):         Hey you any good by chance? (CODDINCTON is

                                    asking CHRISTIAN1Ihe was able to supply

                                     GODDINGTON drugs)

         CODDINGTON (CFB9):         Got $400 now and if you do a zip for $600 I’ll go get

                                    the other $200 (CODDINGTONis requesting to

                                    purchase an ounce ofdrugs from CHRIST1AN.for

                                    $600)
   55.   On March 18, 2020, monitors intercepted communication where CLINTON
         (CFB8) arranged to purchase drugs from CHRISTIAN (FBi) in exchange for
         currency. CLINTON was obtaining money from yet to be fully identified
         individuals to purchase $200 worth of drugs. Investigators conducted physical
         survefflance near the intersection of Dunrobin Drive and Crenshaw Way in
         Martinsburg, West Virginia. At approximately 1710 EST, investigators
         observed TV2 traveling on Ijunrobin Drive toward the intersection of Crenshaw
         Way. After traveling through the intersection, the vehicle proceeded on and
         turned right on Litchfleld Lane. Investigators observed the vehicle to. pull into
         a parking space in front of the townhouse located at 54 Litchfleld Lane E and
         immediately back out to turn the vehicle around. The vehicle then turned back
         onto Dunrobin Drive before making an immediate left hand turn into E
         Calabash Court and backed into a parking space facing the rear side of
         townhomes located on Litchileld Lane. At approximately               1715 EST,
         Investigators observed a black male who was positively identffied as CLINTON
         standing at the passenger side door of TV2 interacting with the front seat
         passenger of the vehicle. CLINTON then turned around and jogged towards the
         back side of the townhomes as TV2 proceeded to drive away. CLINTON was
         observed jogging around the side of the townhomes and up the stairs of the
         residence (later confirmed to be 54 Litchfleld Lane E).


                                                                                       35
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 36 of 85 PageID #: 297
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 36 of 8.1 PagelD
                                    #: 53



        CLINTON (CFB8):        wasssup with it got big plays after work i go in at

                                11 (CLINTONis advising that he has drug deals

                               arranged after he gets offof work at 11 and is

                               letting CHRISTIANknowhe will need

                                CHRISTIAN to supply him drugs)

        CHRISTIAN (F~1):       Ok

        CHRISTIAN (FB 1):      Just hit me (‘CHRISTIAN advises CLINTON to

                               contact him when he is ready)

        CLINTON (CFB8):        ite. (A/right)

        CLINTON (CFB8):        might be getting off earlier (CLINTON advises he

                               maybe getting off work before ii)

        CLINTON (CFB8):        yoo

        CLINTON (CFB8) makes a voice call to CHRISTIAN (FBi)

        CLINTON (CFB8):        im off work early my mans gonna have 200 but can

                               i slide an grab it now so I can make a couple other

                               movex (‘CZINTON advises CHRISTIAN that he is

                               off work early andhis drug customer will have

                               $200. CLINTON asks ifhe can come to

                                CHRISTIAN so that he can. be supplied drugs.

                                CLINTON advises he needs the drugs because he

                               has drug sales arranged)

        CLINTON (GFB8):        im at cñb now (CLINTON advises CHRISTIAN

                                that he is home,)


                                                                                     36
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 37 of 85 PageID #: 298
Case 3:20-mc-00032-GMG *~.EALED* Document 1-1 Filed 04/15/20 Page 37 of 81 PagelD
                                     #: 54


        CHRISTIAN (FBi):           Ok just got up waiting on my girl (CHRISTIAN

                                   acknowledges the previous messages and advises

                                   he is waiting on JA CKSONso they .can deliver the

                                   drugs to CLINTON)

        CLINTON (CFB8):            ite bet i could prob get the money before ima hit

                                   him (CLINTON advises he can probably get the

                                   money from his. drug customer before CHRISTIAN

                                   supplies CLINTON the drugs. CLINTON advises

                                   b.e is going to contact his drug customer,)

        CHRISTIAN (FBi) sends a thumbs up image

        CLINTON (CFB8) sends a screenshot of a text conversation. The contact

        CLINTON is speaking with. is “Lor Cig”.. The conversation with “Lor Cig” was

        indicative of drug talk. (Investz~atoi~ believe this is the drug customer that

        CLINTON was referencing in the previous text messages. ‘~Lor Cig” has not

        been identified or intercepted over TP1, FBI, orFB2. Investi~ators believe ‘Lor

        C~” is not a known person with CHRISTIAN)

        CHRISTIAN (FBi):           Yo u call

        CLINTON (CFB8):            nah

        CLINTON (CFB8) sends CHRISTIAN (FBi) a screen shot of a text

        conversation between CLINTON and “Lor Cig”. The conversation with “Lor

        Cig” was indicative of drug talk. (Investigators believe this is the drug

        customer that CLINTON was referencing in the previous text messages. ‘Lor




                                                                                       37
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 38 of 85 PageID #: 299
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 38 of 81 PagelD
                                    #: 55



         ~‘ig” has not been   identified or intercepted over TPJ, FB1 orFB2.

         Investigators believe ‘~Zor Cig”is not a known person with CHRISTIAN)

         CHRISTIAN (FBi) makes a voice call to CLINTON (CFB8)

         CLINTON ~CFB8):              my mans across strest got 100 an my mans that’s

                                      gonna be otw got 100 but hes trynna get more an I

                                      got couple little moves so yea but my mom otw back

                                      home (‘CLINTON advises CHRISTIAN that he has

                                      multip]e drug customers waitingfor CHRISTIAN

                                      to supply CLINTON v~th drugs. CLINTON advises

                                      two separate drug customers have $100 each.

                                      CZINTONfurther advises he has more drug sales

                                      arranged)



   56.   On March 18, 2020, investigators monitoring communications occurring over
         FBi intercepted messages from DIRTING (CFB5) contacts. CHRISTIAN (FBi).
         The message identifies the user at this time as CODDINGTON. CODDINGTON
         identifies herself and asks if CHRISTIAN is available to distribute narcotics t.o
         her. The verbatim conversation is below with investigator notes in italics


         DIRTING (CFB,5): Hey it’s Jaime you good and around? (Investz~ators
                                believe CODDINGTONis utilizing DIRTING~ Facebook
                                account to communicate with CHRIST/AN
                                CODDINGTONis requesting to be supplied narcotics by
                                CHRISTIAN)




                                                                                        38
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 39 of 85 PageID #: 300
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 39 of 81 PagelD
                                    #: 56


        DIRTING (CFB5): What’s up little dog (Investigators believe the term ‘~Zitt]e
                             dog” is a common reference utilized by DIRTING when
                             communicating with CHRISTIAN)


     57. On March 18, 2020, investigators monitoring communications occurring over
       FBi intercepted messages from CHRISTIAN ~FB1) and C.ODDINGTON (CFB9)
        where CHRISTIAN initiates the, communication. CODDINGTON responds and
        asks if CHRISTIAN is around and available to supply CODDINGTON with
        narcotics. CODDINGTON advises her location and the amount of money she
       has on her person. CODDINGTON again inquires if CHRISTIAN would sell an
        ounce of drugs. to her for $600.. Investigators conducting survefflance were able
        to locate CODDINGTON at a location she provided to CHRISTIAN.
        Survefflance was able to maintain visual contact with CODDINGTON and later
        observed JACKSON and CHRISTIAN arrive utilizing TV2. Investigators lost
       visual with CODDINGTON and TV2 for a brief moment. Investigators
        conducting surveillance were able to locate TV2 and then observed
        CODDINGTON to be a passenger in TV2. After observing CODDINGTON
       inside TV2, investigators located the vehicle, CODDINGTON was operating, at
        a prior residence associated with her and DIRTING. Investigators were able to
        conduct survefflance on TV2 and observe it travel in to Maryland where
       investigators believe CHRISTIAN met with a drug supplier. It is believed, after
        CHRISTIAN left his residence, CHRISTIAN no longer responded to
        CODDINGTON. Investigators observed the GPS for CHRISTIAN TP1 to be in
        the area of his residence. After leaving the residence, FB2 was utilized to
        communicate with CODDINGTON. JACKSON makes voice calls over FB2 to
        CODDINGTON. This communication is not intercepted and investigators are
        unable to determine’ the context of those voice calls (those. voice calls are
        identified in the below verbatims). Although investigators are unable to
        determine the content of these calls, investigators believe they are used to
        further arrange the distribution of drugs. Before. and after the voice calls, the

                                                                                      39
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 40 of 85 PageID #: 301
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 40 of 8.1 PageD
                                    #: 57



        intercepted conversation reveals drug talk. The timing of these calls further
        leads investigators to believe that the voice calls are not used to speak about a
        separate subject but only used to further the distribution of narcotics. The
        verbatim conversation, with the order of the voice calls, with CODDINGTON
        arranging the drug transaction with CHRISTIAN and JACKSON is below with
        investigator notes in italics.:


        CHRISTIAN (TP1):              Yo
        CODDINOTON (CFB9):            Hey you around
        CHRISTIAN (TP1):              Yo
        CODDINGTON (CFB9):           You around
        CODDINGTON (CFB9):           You good (‘C’ODDINGTONis inquiring if
                                      CFIRIST[AN can distribute drugs to her)
        CODDINGTON (CFB9):            I’m at health dept can you see me quick
                                      (Investi~atoz~ believe CODDINGTQNis advising
                                      she is at the health department in Berkeley
                                      County, West Vfrgiuia,~
        CHRISTIAN (FBi):             Y way up
        CHRISTIAN (FBi) makes a phone call over Facebook to CODDINGTON
        (CFB9)
        CODDINGTON (CFB9):           I’m at health dept off king at
        CODDINGTON (CFB9):            Got $400 on me
        CODDINGTON (CFB9):           What you do for 600?? whole zip? I’m down at
                                     health dept now I gott.a go out behind sheetz to
                                     work force nana meet me there (CODDINGTONis
                                     inquizingifC1HRISTIAN would distribute an ounce
                                      (28 grams) ofdrugs to CODDINGTONfor $600)
        CODDINGTON (CFB9):           Let me know I’m at Burger King (CODDINGTON
                                      gives her whereabout& At this time, investi~atorsr
                                      con ducting surveillance locate CODDINOTON
                                                                                        40
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 41 of 85 PageID #: 302
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 41 of 81 PagelD
                                    #: 58


                                    operating a Dodge truck that is known to be
                                    operated by D1RT1NG,)
        CODDINGTON (CFB9):         I got $600
        CODDINGTON (CFB9):         Hey I’m going to schewells cuz pops is afraid I
                                   won’t get there to pay his 3 payments behind so
                                   lemme know what you wanna do (CODDINGTON
                                   gives.her whereabouts)
        JACKSON (FB2) makes a phone call over Facebook to CODDINGTON (CFB9)
        JACKSON (FB2):             here ~Investigators believe there was conversation
                                   over the voice call with FB2 and CODDINGTON
                                    where JA CK~~SON~an~o~’ CHRISTIAN was advised
                                    where to travel to meet with CODDINGTON)
        CODDINGTON (CFB9):         Be out in a mm

  58.   On March 18,, 2020., investigators monitoring communications occurring over
        FBi observed PENDLETON (CFB3) attempt to contact CHRISTIAN via a voice
        call over FBi. The call was not answered. Wire monitors intercepted
        communication with PENDLETON contacting JACKSON over FB2 where he
        asked. JACKSON to have CHRISTIAN contact him. During the conversation,
        PENDLETON was requesting to be supplied narcotics by CHRISTIAN. After
        the initial message from PENDLETON, JACKSON utilizes FB2 and makes a
        voice call to PENDLETON. This communication is not intercepted and
        investigators are unable to determine the context of this voice calls (the voice
        calls are identffied in the below verbatims). Although investigators, are unable
        to determine the content of these calls, investigators believe they are. used to
        further arrange the distribution of drugs. Before and after the voice calls, the
        intercepted conversation reveals drug talk. The timing of these calls further
        leads investigators to believe that the voice calls are not used to speak about a
        separate subject but only used to further the distribution of narcotics. The
        verbatim conversation with PENDLETON arranging the drug transaction with


                                                                                      41
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 42 of 85 PageID #: 303
Case 3:20-mc-00032-GMG *sEALED* Document 1-1 Filed 04/15/20 Page 42 of 8.1 PagelD
                                    #: 59


        CHRISTIAN and JACKSON, along with the order of the voice calls, is below
        with investigator notes in italics:


        PENDLETON (CFB3) makes a voice call over Facebook to CHRISTIAN (FBi)
        PENDLETON (CFB3):           Hey can big man hit megot like 3 (Investigators
                                    believe PENDLETONis advising JACKSON that
                                    he has $300 and is requesting CHRISTIAN to
                                    supply him with narcotics)
        JACKSON (FB2) makes a voice call over Facebook to PENDLETON (O~3)
        PENDLETON (CFB3):           Cam I get 2 and pay u a buck bro (Investigators
                                    believe PENDLETONis sending a message. over
                                    TP2 that is intendedfor CHRTISTJAN
                                    FENDLETONis asking to be supplied two (2)8-
                                    bails ofdrugs andPENDLETON onlypay for one
                                    (1) 8-ball)
        PENDLETON (CFB3):           Herebro (Investigators believe PENDLETON and
                                    JACKSONagreed on a meetinglocation in the
                                    above captioned voice call)
        PENDLETON (CFB3):           Yo bro way ‘PENDLETONhas ariivedat the
                                    meeting location andis attempting to locate
                                    CHRISTIAN)
        JACKSON (FB2):              here
        PENDLETON (CFB3):           Walking in bathroom (Investigators conducting
                                    surveillance. on JACKSON and CHRISTIAN were
                                    able to observe TV1 travel to a gas station in
                                    Berkeley County, West Virginia. Investigators
                                    believe this is the location where PENDLETON
                                    and CHRISTIAN agreed to meet. Investigators
                                    spoke with an emplc~yee at the gas station and


                                                                                      42
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 43 of 85 PageID #: 304
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 43 of 81 PagelD
                                    #: 60


                                    requested the video surveillance. That video
                                    surveillance is pending at this tinie)


   59.   On March 18, 2020, investigators monitoring communications occurring over
         FB2 observed JACKSON (FB2) engage in a text conversation with FRYE
         (CFB1O), at 0252 hours, where JACKSON was requesting to be supplied
         prescription pain medication by FRYE. FRYE advised she, did not have any
         more prescription pain medication but would go with JACKSON at around 0800
         hours to obtain more. Wire monitors interception further conversation at 0856
         hours where FRYE contacts JACKSON and asks if she stifi wanted the
         medication. At 0926 hours, FRYE advises she was able to obtain the
         prescription pain medication. JACKSON inquires where they two would need
         to travel to obtain the medication. FRYE did not respond over Facebook. Wire
         monitors observed an active PEN register for TP2 and observed FRYE to be
         utilizing 304~7O2-679.1. Wire. monitors observe FRYE to utilize (3P3 and send a
         text message to JACKSON (TP2’) at 0857 hours. At 0928 hours, FRYE utilizing
         CP3 called JACKSON (TP2). The call lasted for 55 seconds. At 0950 hours,
         FRYE utilizing CP3 called JACKSON (TP2). The. call lasted for 25. seconds.
         Although this communication was observed over the Pen register for TP2,
         investigators are not able to determine to content of calls/texts. Because of the
         timing of the calls andior texts between TP2 and CP3, investigators believe that
         TP2 was utilized to further the distribution of narcotics. After (3P3
         communicated with TP2, the conversation between FB2 and CFB1O stopped.
         This further leads investigators to believe the prior conversation between FB2
         and CFB 10 was then continued over TP2. Investigators conducting surveillance
         were able to locate JACKSON operating TV2 in Berkeley County, West
         Virginia. Investigators observed JACKSON arrive and park in front of a closed
         business. FRYE is known to reside in an apartment above this business.
         Investigators observed a black female, later identified as FRYE via publicly
         obtained photographs, exit the building and enter the front passenger seat of

                                                                                       43
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 44 of 85 PageID #: 305
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 FNed 04/15/20 Page 44 of 81 PagelD
                                    #: 61



       TV2. JACKSON and this female leave the area and chive to a residence in
       Berkeley County, West Virginia. The verbatim conversation with JACKSON
        arranging the transaction of prescription pain medication with FRYE is below
       with investigator notes in italics:


       JACKSON cFB2):              u awake? (@0252 hours)
       FRYE (CFB1O):               Yeah (@0252 hours)
       JACKSON (FB2):              would u happen to have a couple u wanna get rid of
                                   im sure the ppis aint awake (@0254 hours)
                                   (~ACKSONinquires iz°FRYE has any prescnption
                                   pain medication that she would be iviuing.to sell to
                                   JACKSON JA CKSON believes FRYE~s
                                   prescr4,tion pain medication supplier would not be
                                   awake at this time)
       FRYE (CFB1O):               No I leterally just did my last 2 before I was about
                                   to go to bed but we can go early in the morning if u
                                   want (@0257 hours) ~FR YE advises she consumed
                                   the last ofherprescnption pain medication but
                                   advises she and JACKSON can get to the supplier
                                   in the morning,.~
       JACKSON (FB2):              ok (@0258 hours)
       JACKSON (FB2):              ifi hit u when I get up if I even go to sleep how

                                   early can u go (@0258 hours) (JACKSONadvises

                                   she will contact FRYE in the morning)

       FRYE (CFB1O).:              Probably like 8 (@0301 hours) (FRYE tells

                                   JACKSONshe would be available at 0800 hours)

       JACKSON (FB2):              ok (@0301 hours)



                                                                                       44
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 45 of 85 PageID #: 306
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 45 of 81 PageiD
                                    #: 62


        FRYE (CFB1O):            Let me know if u want them stifi (~ 0856 hours

                                 FRYE contacts JACKSON and asks ifshe stifi

                                 wants to purchase the medication)~

        JACKSON (FB2):           hey (@ 0926 hours)

        FRYE (CFB1O):            Hey (@0926 hours)

        FRYE (CFB1O):            I can get them (@0928 hours) (‘FRYE advises she

                                 can. obtain the medication JACKSONis requesting)

        JACKSON (FB2):           those stifi good (@0929 hours)
        JACKSON ~‘B2):           n where u gotta go ~@0930 hours) (‘JAcKSON
                                 inquires on where she would need to transport
                                 FRYE to obtain the medication. After this message)
                                 Investigators observed FRYE and .JA CKSON to be
                                 communicating over TP2 through the pen trap and
                                 trace order of TP2. Although investigators observed
                                 this communication occuz they are unable to view
                                 the content ofthe calls/texts over a. Pen trap and
                                 trace. No further conversation pertaining to this
                                 drug transaction tookplace over RB2)
  60.   On March 24, 2020, investigators monitoring communications over FBi
        observed CHRISTIAN (FBi) engage in a text conversation with UNSUB 6345
        (CFB11) where TJNSUB       6345 identified herself as “Sam’s daughter”.
        Investigators believe UNSUB 6345 is advising she is ENGLE’s daughter. The
        conversation between the two speak of a recent hospitalization .of ENGLE.
        During the conversation, UNSUB      6345 provides a telephone number for
        ENGLE. After providing the telephone number to CHRISTIAN, UNSUB 6345
        (CFB11) makes a voice call to CHRISTIAN (FBi). Investigators believe ENGLE
        is utilizing CFB11 to communicate with CHRISTIAN over FBi. In the below
        communication, ENGLE attempts to purchase narcotics from CHRISTIAN. The

                                                                                      45
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 46 of 85 PageID #: 307
Case 3.:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 46 of 81 PagelD
                                     #: 63



        verbatim conversation, with the order of the voice call, is below with
        investigator no.tes in italics.:


        UNSUB 6345 (CFB11):            Hey this is Lindsay sams daughter she deleted her
                                       F:acebook (Tnvestigators believe TJNSUB      6345 is
                                       advising she. is ENGLE’s daughter)
        CHRISTIAN (FBi):               0 ok how is she doin (CHRISTIAN inquires about
                                       ENGLE and a recent hospitalization,)
        UNSUB 6345 (GFB11):            She’s okay but she said she’s upset you didn’t come
                                       see her & she said could you help her get them things
                                       you take because she’s in lots of pain & the hospital
                                       only gave her a couple (tJNSUB 6345 is advising
                                       ENGLE is wanting CHRISTIAN to supply her with
                                      pain medication)
       UNSTJB 6345 (CFB 11):          Mom said call 304 3509273 (tJNSUB 6345 provides
                                       CHRISTIAN with ENGLE~ new telephone number
                                       (CP4).   On March     27    2020,, at   lO.•ll a.m.,
                                      investigators observ&4 via pen tz~p and tz~ce, TP2
                                       make an outgoing call to CP4. In vesti~ators believe
                                       CHRISTIAN utilized TP2 to make this call This call
                                      lasted for 1 minute and 40 seconds. Although
                                      investigators observed this communication, they are
                                       unable to view the content of the calls/texts over a
                                      Pen trap and trace)
       UNSUB 6345 (CFB11) makes a voice call to CHRISTIAN (FBi) (This call is
        not connected)
       UNSUB 6345. (CFBu):             I got 80 my friend wants some can bring me a g ur
                                       gonna make out she gonna give me some pain pifis
                                       (tnvestigators believe ENGLE begins to use UNSUB
                                       6345 ~ Facebook account to communicate with

                                                                                         4,
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 47 of 85 PageID #: 308
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 47 of 81 Page ID
                                    #: 64


                                CHRISTIAN ENGLE is trying to arrange a drug
                                ti~nsaction. with CHRISTIAN)
       UNSTJB 6345 (CFB11):    You know what I thought u was my friend andl wait
                               for in the hospital I was upset I’ve help u and u
                               helped me but when I needed. u was not there u hurt
                               me my feelings are hurt I guess I won’t talk to u
                               anymore take care this is Sam (ENGLEis frustrated
                                with CHRISTIAN and that he didn’t respond to her
                               previous      message.    ENGLE        leaves    what
                               in vestz~-ators believe is her signature ‘~$am” at the
                                end ofthe text)
       CHRISTIAN (FBi):        Hey sam (CHRISTIAN coiifirms that he is talking
                               with ENGLE over CFBZ1)
       CHRISTIAN (FBi):        U is my friend I didn’t even know what hospital you
                               were in and I been out of town for a mm you got to
                               know if I did get in Touch with u u should have
                               known      something is   not   rite   come on now
                                (CHRISTIAN tries to mend his friendshzp with
                               ENGLE~)
       UNSTJB 6345 (~FBi.1):   I need ur help with one of them I’m moving t,o htown
                               on the 1st I have no loyal friends, here I need u to
                               look out for me. I’m done doing it need to make some
                               money I have lots of sells now but I know u won’t
                               help me get back on my feet I’ll never see you
                                (ENGLE advises that she needs CHRISTIAN to
                               supply her with drugs so that she can redistribute
                                them to make money)
       CHRISTIAN (FBi):        When I get back in town I’ll see what I can do
                                (CHRISTIAN advises he is not in town at the


                                                                                  47
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 48 of 85 PageID #: 309
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 48of 81 PagelD
                                    #: 65


                                    moment and will see about providing drugs to
                                    ENGLE when he gets back)
         UNSTJB 6345 (CFB11):       I probably not out of town I got 80 now (ENGLE
                                    advises she has $80 n~ht now for drugs)
         CHRISTIAN (FBi):           Sam love you (CHRISTIAN confirms he is talking
                                    with ENGLE)
         CHRISTIAN (FBi):           I miss you


   61.   On April 3, 2020, investigators monitoring communications over FB2 observed
         CLINTON (CFB8) engage in a text conversation with JACKSON (FB2) where
         CLINTON advises he has $50 and asks if CHRISTIAN wants the money.
         JACKSON advises that she would meet with CLINTON to obtain the money
         from him. CLINTON advises JACKSON he was trying to obtain drugs for the
         $50. The verbatim conversation is below with investigator notes in italics:
         CLINTON (CFB8):            i got 50 if pops want it (Investigators believe
                                    CLINTONis referring to C’HRISTIAIV when he says
                                    ‘~pops”. CLINTON is attempting to obtain $50 of
                                    drugs from CHRISTIAN but is going through
                                    JACKSON)
         JACKSON (FB2):             He sleep but ill pick it up when i get up (JACKSON
                                    is advising CH8ISTIANis currently asleep but she
                                    will meet CLINTON to obtain the nion~jr)
         CLINTON (CFB8):            i mean i needed (Investigators believe CLINTONis
                                    advising JACKSONthat the $50 has is for drugs and
                                    he    is     tzying   to    obtain    drugs        from
                                    JACKSON/CHRISTIAN)


   62.   On April 5, 2020, investigators monitoring communications over FBi observed
         CLINTON (CFB8) engage in a text conversation with CHRISTIAN (FBi) where
         CLINTON contacts CHRISTIAN and asks to be supplied with $170 worth of

                                                                                         48
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 49 of 85 PageID #: 310
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 49. of 81 PagelD
                                    #: 66


        drugs. CHRISTIAN inquires of CLINTON’s location. CLINTON gives his
        location and asks CHRISTIAN to give him more, drugs. Investigators believe
        CHRISTIAN advises that he cannot give CLINTON drugs with out payment.
        CLINTON then asks to be supplied 7 grams for $170. During the conversation,
        CHRISTIAN and CLINTON call each other over FBi. Although investigators
        are unable to determine the content of these calls, investigators believe they are
        used to further arrange the distribution of drugs. Before and after the voice
        calls, the intercepted conversation between CHRISTIAN and CLINTON
        references drug talk. The timing of these calls further leads investigators to
        believe that the voice calls are not used to speak about a separate subject but
        only used to further the distribution of narcotics. The verbatim conversation,
        with the order of the voice calls, is below with investigator notes in italics:
        CLINTON (~FB8):             anything (CLINTON is asldng CHRISTIAI\T if he
                                    has any drugs to sell)
       CHRISTIAN &B1)’:             Wuz up
       CLINTON (GFB8):              u gucci i got 170 ~LINTON advises he has $170 to
                                    spend on drugs)
       CHRISTIAN (FBi):             Where u at
       CLINTON (CFB8):              sheetz   by burgee       king   (Investigators believe
                                    CLINTON is advising he is at a Sheetz gas station
                                    located offofKing.St. in Berkeley County, WV)
       CLINTON (CFB8):              burger
       CLINTON (CFB8):              I gotta stop fitckin wit these feins fam they be on
                                    some     schemin    shit   .    (Investigators   believe
                                    CLINTONis at the Sheetz gas station waiting on a
                                    drug customer and is complaining about the
                                    customer)
       CLINTON (CFB8):              u should throw me something on top of that’ an I got
                                    u 100 ~‘C~LINTON is requesting CHRISTL4N to
                                    supply him more drugs than what he ispayingfor)

                                                                                          49
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 50 of 85 PageID #: 311
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 50 of 81 PagelD
                                    #:67



        CHRISTIAN (FBi):       I wish I could but not at this mm          (CHRISTIAN
                               advises he can not give CLINTON drugs with out
                               payment right now)
        CLINTON (CFB8):        damn well can u do me 7 for 170 so I can come up
                               this 30 I got 2 but im trynna eat off my mans (Since
                               CHRISITAN will not give              CLINTON drugs,
                               CLINTON asks ifhe can purchase 7granis ofdrugs
                               for $1 70.      Investi~ators    believe   CLINTON is
                               obtaining $200 from a drug customer and he is going
                               to keep $30 for himself)
        CHRISTIAN (FBi) makes a voice call to CLINTON (CFB8)
        CLINTON (CFB8):        what u want me to do (CLINTON is waiting fbi’
                               ChRISTIAN and asks what CJIRISTIANneeds him
                               to do)
        CHRISTIAN ~FBi):       Come     to     the   7-Eleven   (Investigators believe
                               CHRISTI4Nis advising CLINTON to come to the 7-
                               Eleven        convenience   store    located   close   to
                               CHRISTIAN’s residence)
        CLINTON (CFB8) sends a thumbs up image to CHRISTIAN (FBi)
        CLINTON (CFB8):        ite coming which one not the hot one lol (CLINTON
                               advises he is on his way and asks which 7-Eleven he
                               needs to go to)
        CLINTON (CFB8) makes a voice call to CHRISTIAN (FBi)
        CLINTON (CFB8) makes a voice call to CHRISTIAN (FBi)
        CLINTON (CFB8):        im lit (Investigators believe CLINTON is advising
                               that he.is intoxicated)
        CHRISTIAN (FBi):       Where u at
        CLINTON (CFB8):        pasding bowling alley fam (Investigators believe
                               CLINTONis advisinghe is traveling south on Rt. 11


                                                                                      50
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 51 of 85 PageID #: 312
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 51 of 81 PagelD
                                    #: 68


                                    in Berkeley County, WV and he is passing the
                                    bowliag alley)
         CHRISTIAN (FBi):           Ok
         CLINTON (CFB8):            boutta pull up im in bercundi mini suv (CLINTON
                                    advises he wilL be in a burgundysuv,)
         CLINTON (CFB8):            im here at gas pump (CLINTON advises that he is
                                    at the 7-Eleven andparked at the gaspump)
         CLINTON (CFB8):            jaunt    short   fam   (Invesigators      believe   after
                                    CLINTON obtained drugs from CHRISTIAJV he
                                    placed them on a scale and the drugs did not weigh
                                     7gz’ams. CLINTONexpress this to CHRISTIANand
                                    advises the weight ofthe drugs was “short” or under
                                     7grams)
         CHRISTIAN (FBi) makes a voice call CLINTON (CFB8)


   63.   On April 5, 2020, investigators monitoring communications over FB2 observed
         DIRTING (CFB5) engage in a text conversation with JACKSON (FB2). During
         the conversation, investigators believe DIRTING is inquiring whether or not
         CHRISTIAN has arrived back home from obtaining a re-supply of drugs.
         JACKSON advises DIRTING that CHRISTIAN will be home tonight. The
         verbatim conversation is below with investigator notes in italics:
         DIRTING (CFB5):            Hey     did little   dog make it back yet           dear
                                    (Investigators believe DIETING had been aware
                                    CHRISTIAN left town and is inquiring whether or
                                    not CHRISTIAN has arrived home. Investigators
                                    believe this would be a re-supply of drugs for
                                    CHRISTIANandDIRTINGis trying to obtain drugs
                                    from CHRISTIAN)
         JACKSON CFB2):             Tonight (‘JACKSON confirms that CHRISTIAN will
                                    be home tonight)

                                                                                          51
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 52 of 85 PageID #: 313
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 52 of 81 PagelD
                                    #: 69



         DIRTING ~FB5):                  Ok
            ANALYSIS OF TELEPHONE RECORDS FOR 540-327-0261 (TP2)
   64.   An analysis of phone records and/or court-authorized pen register and trap and
         trace data from 02/25/2020 through 04/06/2.020, revealed that the, 1P2 was used
         to make or receive, a total of 1,828 text messages with the following text
         messages communications:
                •     402 text messages to or from th.e cellular phone number 304-702-
                      6791 (CP3) used by FRYE, with the most recent text occurring on
                      03/25/2020..
                •     67 text messages to or from the cellular’ phone number 304-350-
                      9273 (.CP4) used by ENGLE, with the most recent text occurring on
                      04/04/2020.


   65.   An analysis of phone records and/or’ court-authorized pen register and trap and
         trace data from 02/25/2020 through 04/06/2020, revealed that the TP2: was used
         to make or receive a total of 1,734 calls with the following calls:
                •     77 calls to or from the cellular phone number 304-702-6791 (CP3)
                      used by FRYE, with the most recent call occurring on 03/28/2020.
                •     53 calls to or from the cellular phone number 304-350-9273 (CP4)
                      used by ENGLE, with the most recent call occurring on 04/04/2020.


          ANALYSIS OF FACEBO.OK ACCOUNT RECORDS FOR FACEBOOK
                                     ID# 100000756809234 cFB1)


   66.   An analysis of Facebook Account records and/or court-authorized interception
         (3:20MC22) data from 03/11/2020 through 04106/2020, revealed that the FBi
         was used to make or receive a total of 5,919 messages with the following
         mess age,s




                                                                                         52
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 53 of 85 PageID #: 314
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 53 of 81 PageiD
                                    #: 70


                •   253 text messages to or from the Facebook ID 100000176581422
                    (OFB8) used by CLINTON, with the most recent text occurring on
                    04/05/2020.


   67.   An analysis of Facebook Account records andlor court authorized interception
         (3:20MC22) date from 3/11/2020 through 4/6/2020, revealed that FBi was
         used to make or receive a total of 674 wire communications with the following
         wire communication:
                •   46 wire communications to or from the Facebook Account #
                    100000176581422 (CFB8) used by CLINTON, with the most recent
                    wire communication occurring on 04/05/2020.


          ANALYSIS OF FACEBOOK ACCOUNT RECORDS FOR FACEBOOK
                         1D41 100003308781682 (FB2)
  68.    An analysis of Facebook Account records andlor court-interception (3:2OMC2.2)
         data from 03-/11/2020 through 04/06/2020, revealed that FB2 was used to make
         or receive a total of 6,902 messages with the following messages:
                •   365 messages to or from the Facebook Account ID#
                    100000176581422 (CFB8) used by CLINTON, with the most recent
                    message occurring on 04/05/2020


   69.   An analysis of Facebook Account records andlor court authorized interception
         (3:20MC22) date from 3/11/2020 through 4/6/2020, revealed that FB2 was
         used to make or receive a total of 416 wire communications with the following.
         wire communication:
                •   31 wire communications to or from the Facebook Account #
                    100000 17658 142:2 (CFB8) used by CLINTON with the most recent
                    wire communication occurring on 04/04/2020.


                                  NEED FOR INTERCEPTION
                                                                                     53
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 54 of 85 PageID #: 315
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 54 of 81 PagelD
                                    #: 71




   70.   The objective of this investigation is to obtain evidence to fully prosecute
         MICHAEL CHRISTIAN, 1VIISTY JACKSON, other TARGET SUBJECTS, and
         others as yet unknown involved in the drug trafficking enterprise.


   71.   I believ.e that the interception of wire and electronic communications over TP.2,
         electronic communications over FBi and FB2 will enable the government to
         further the goals and objectives ofthis investigation. Specifically, these include:
                 a.    discovering the full scope and identification of key personnel
                       involved in ifiegal drug trafficking on behalf of CHRISTIAN,
                       JACKSON and the DTO
                b.     discovering the identities and roles of all “molly”, andlor other
                       drugs or controlled substances to CHRISTIAN, JACKSON and the
                       identified conspirators;
                c.     discovering the identity of the main customers of CHRISTIAN,
                       JACKSON and the others yet unknown;
                 d.    discovering the stash locations where “molly” andior other drugs
                       are sto.red prior to distribution;
                e.     discovering the     management       and   disposition of proceeds
                       generated by the organization’s narcotics trafficking; and
                £      obtaining admissible evidence that demonstrates beyond a
                       reasonable. doubt that CHRISTIAN, JACKSON and the other
                       TARGET SUBJECTS and any later identified targets, committed
                       the alleged violations of law set forth herein.


   72.   Interception of wire and electronic communications over TP2, electronic
         communications over FBi and FB2 is necessary in this matter because normal
         investigative techniques have been tried and have failed to fully achieve the
         goals .and objectives, of this investigation, appear reasonably unlikely to succeed
         if tried, or are too dangerous to be tried.

                                                                                         54
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 55 of 85 PageID #: 316
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 55 of 81 PagelD
                                    #: 72




   73.   Considerable effort has been exp.ended during this investigation and. many of
         the normal investigative procedures have been utifized, which brings me to a
         conclusion that a widespread, ongoing MoIIyIMDMA’ distribution operation is
         being carried out by identified CHRISTIAN and JACKSON, co-conspirators,
         and others yet unknown. Despite all of the investigative tools used thus far,
         the investigation to date has not met all of its goals in dismantling the entire
         criminal enterprise. All of the drug activities of the target subjects, their
         associates and co-conspirators to include obtaining drugs, transportation of the
         drugs, the distribution of the drugs, the collection of funds generated by the
         sales of the drugs, and the remitting of collected funds to distributors and
         suppliers require the ability to communicate securely and to move drugs in a
         manner not easily detected by law enforcement.


  74.    The following is a list of the. investigative techniques that have been used or
         considered thus far in. this investigation. Details about the use of each technique
         with regard. to CHRISTIAN, JACKSON and the other TARGET SUBJECTS,
         the success or failure of the technique, and what the technique has
         accomplished or failed to accomplish with regard to the goals and objectives of
         this investigation are discussed.       If an investigative technique was not
         employed, investigators have provided an explanation as to why the technique
         was not, used.


  75.    Investigators believe, the best opportunity to meet the, goals of this investigation
         is obtaining the authority to intercept electronic and wire communications over
         TP2 and electronic communications over FBi an FB2. At this point, we have
         not fully identified CHRISTIAN’s source of supply., or the true reason of why
         they travel to Washington D.C. or Winchester, Virginia. The identification of
         JACKSON utilizing TP2 to communicate, as referenced above with TARGET


                                                                                          55
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 56 of 85 PageID #: 317
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 5.6 of 81 PagelD
                                    #: 73



         SUBJECTS, is thwarting the goals of this investigation. Especially, since
         CHRISTIAN has failed to utilize TP1, as it was observed by the pen trap and
         trace orders for TP 1 prior to the authorization of interceptions over TP 1.


                                    Confidential Sources


   76.   It is my experience that confidential sources normally have limited information,
         either furnished by a subject or learned secondhand from others. I believe that
         this information would not., without the evidence sought by this application,
         result in a successful prosecution of all members of this ifiegal DTO.


   77.   In the present case, investigators have been able to develop and utilize
         confidential informants to make controlled drug purchases from REDMAN,
         ENGLE, and CHRISTIAN. Although a confidential informant is able to discuss
         immediate drug transactions between themselves and a TARGET SUBJECT,
         the informant used in this investigation (Cl-BLUE) has not been able to discuss
         sources of drug supply for the DTO or drug transactions that involved other
         non-present. customers.     During the captioned law enforcement-controlled
         purchase from CHRISTIAN, CHRISTIAN advised that he would not allow
         anyone to meet his drug supplier. Therefore, CHRISTIAN drove to what is
         believed to be a stash location in Winchester, Virginia and then returned to
         provide purported “molly” to CT-BLUE. The confidential informant listed has
         been able to provide investigators with drug amounts and drug prices that are
         relevant to the controlled purchases made on behalf of the EPD&VCTF.
         However, they have not been able to provide investigators with drug amounts
         and prices relevant to the DTO’s source of drug supply. Furthermore, the
         confidential informant has not been able to provide an.y investigative
         inteffigence that would assist officers in furthering this investigation beyond
         CHRISTIAN’s hierarchy level within the DTO. CT-BLUE is currently not in a
         position to continue to make any controlled purchases of drugs from members

                                                                                        56
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 57 of 85 PageID #: 318
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 FNed 04115120 Page 57 of 81 Page ID
                                    #: 74


        of this DTO, to include CHRISTIAN. EPD&VCTF investigators are seeking to
        obtain identities of the source of drug supply to CHRISTIAN’s DTO, stash house
        locations utilized by the DTO, any and all methods used by the DTO to conceal
        drug proceeds, anti methods used, to traffic the narcotics into the Eastern
        Panhandie region of West Virginia. The confidential informant has been unable
        to provide this information.        The confidential informant used in this
        investigation have been advised of the potential for a need to testify in this case.
        Due to the nature and conduct related to violence of the drug community,
        confidential informant may be reluctant to testify.         As such, the need to
        intercept communications occurring over TP2, FBi and FB2 exists to allow the
        EPD&VCTF to continue this investigation should the confidential informant
        later refuse to testify.


                                    Controlled Purthases


  78.   During the course of this investigation, I, along with other agents and other law
        enforcement officers, participated in over six controlled purchases of narcotics,
        using confidential informants, from CHRISTIAN, ENGLE and REDMAN and
        other members and associates of the DTO. These controlled purchases have not
        been effective in meeting the goals of this investigation. Survefflance conducted
        by the EPD&VCTF during the controlled purchases have not revealed where
        the TARGET SUBJECTS are storing drugs., weapons, and drug proceeds.
        Although confidential informants have been able to enter residences belonging
        to TARGET SUBJECTS during controlled drug buys, the target subjects do not
        reveal drug, weapon, and drug proceeds or stash locations to the confidential
        informants. Additionally, controlle.d purchases have allowed investigators to
        monitor conversations between the confidential informants and the identified
        TARGET SUBJECTS.            These conversations do not reveal the TARGET
        SUBJECT’s sources of drug supply, hierarchy of DTO leadership, or identities
        of other co-conspirators.    The controlled conversations, monitored by law

                                                                                         57
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 58 of 85 PageID #: 319
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 58 of 81 PagelD
                                    #: 75



         enforcement officers during controlled purchases, reveal that the TARGET
         SUBJECTS limit their conversations with the confidential informants to
         minimal content only necessary to complete the drug transaction at hand. The
         method of interviewing individuals known to the.DTO has been utilized and has
         failed as those individuals did not reveal any information regarding the DTO’s
         stash houses, methods for concealing drug proceeds, hierarchy structure within
         the DTO, or ultimat.e source of drug supply to the DTO. Survefflance conducted
         by EPD&VCTF members subsequent to controlled drug purchases have failed
         to reveal the identified TARET STJBJECTS traveling to stash house locations
         or meeting with potential sources of supply.


                                   Physical Surveillance


   79.   Surveillance, in and of itse]f, even if highly successful, rarely succeeds in
         gathering evidence of the criminal activities under investigation.      It is an
         investigative technique that is used to confirm meetings and other suspected,
         criminal activity between alleged participants but often leaves the investigators
         with insufficient evidence to prove the purpos.e of the meetings and other
         activity.


   80.   When physical survefflance is used in conjunction with court-authorized
         interception of wire and electronic communications, the purpose of meetings
         takes on a new significance and may constitute admissible, persuasive evidence
         of criminal activity.


   81.   The subjects of this investigation are extremely cautious and aware of law
         enforcement survefflance,     Attempts to conduct physical survefflance to
         accomplish the goals of this investigation include but are not limited to the
         following:


                                                                                       58
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 59 of 85 PageID #: 320
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 59 of 81 PagelD
                                    #: 76


   82.   On Wednesday, March 18, 2020 at approximately 1445 hours, the EPD&VCTF
         surveillance units were notified by wire monitors of a drug transaction being
         arranged between Jaime CODDINGTON and CHRISTIAN.                  Wire room
         monitors indicated the deal was for six hundred (600) dollars-worth of “boot.”
         Surveillance units traveled to the location provided by CODDINGTO to
         CHRISTIAN and observed a blue Dodge Dakota extended cab truck exiting the
         Burger King parking lot. Wire room monitors advised CODDINGTON was
         utilizing a Facebook account associated to Shane DIRTING. Monitors further
         advised DIRTING was known to operate a blue Dodge Dakota, which was later
         determined to be displaying West Virginia registration 4GT545 which is
         registered to DIRTING.     Monitors then advised CODDINGTON informed
         CHRISTIAN she was heading to Work Force West Virginia.           Investigators
         observed the Dodge Dakota parked in front of Work Force West Virginia.
         Investigators observed CODDINGTON walk away from the Dakota and walk
         inside a Sheetz where she, utilized an ATM machine situat.e.d inside of the
         Sheetz Convenience. Store. Investigators observed CODDINGTON to h.ave a
         cellular telephone in her hand and a drink. CODDIN.GTON exited the store
         and returned to the Dakota.. A short time later, the Dakota was observed
         leaving the area and traveling to Schewels Furniture Store. Monitors confirmed
         the transaction between CODDINGTON and CHRISTIAN was going to occur
         at Schewels. Investigators then observed CHRISTIAN and JACKSON arrive in
         TV2. Investigator.s then observed TV2 and Dakota leave the area.
         CODDINGTON was observed to now be the rear passenger of TV2.
         CHRISTIAN, JACKSON, and CODDINGTON traveled to Maryland before
         returning to Martinsburg, West Virginia.


  83.    TV2 then traveled to Sonny’s One Stop located on North Queen Street at the
         intersection with Grazier Street..   TV2 pulled into the gas pumps and
         CHRISTIAN exited the vehicle and pumped gas into the vehicle. JACKSON


                                                                                    59
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 60 of 85 PageID #: 321
Case 3,:20-mc-00032-GMG *SEALED* Document 1-1 Piled 04/15/20 Page 6.0 of 81 PagelD
                                     #: 77



         exited the vehicle and walked back to a silver Saab bearing West Virginia
         registration NYV168 and appeared to be conduct a hand to hand transaction.


   84.   Task Force officers observed CODDINGTON exit TV2 at. Sonny’s One Stop and
         then walk to the address where DIRTING was residing located at 1209 Grazier
         Street.


   85.   On March 18, 2020, monitors intercepted communication where CLINTON
         arranged to purchase drugs from CHRISTIAN in exchange for currency.
         CLINTON was obtaining money from yet to be fully identified individuals to
         purchase $200 worth of drugs. Investigators conducted physical surveillance
         near the intersection of Dunrobin Drive and Crenshaw Way in Martinsburg,
         West Virginia. At approximately 1710 EST., investigators observed TV2
         traveling on Dunrobin Drive toward the intersection of Crenshaw Way. After
         traveling through the intersection, the vehicle proceeded on and turned right
         on Litchfleld Lane. Investigators observed the vehicle to pull into a parking
         space in front of the townhouse located at 54 Litchfield Lane E and immediately
         back out to. turn the vehicle around. The vehicle then turned back onto
         Dunrobin Drive before making an immediate left hand turn into E Calabash
         Court and backed into a parking space facing. the rear side of townhomes located
         on Litchfleld Lane. At approximately 1715 EST, Investigators observed a black
         male who was positively identified as Jus.tin CLINTON (herein referred to as
         CLINTON), standing at the passenger side door of TV2 interacting with the
         front seat passenger of the vehicle. CLINTON then turned around and jogged
         towards the back side of the townhomes as TV2 proceeded to drive away.
         CLINTON was. observed jogging around the side. of the townh.omes and up the
         stairs of the. residence. (later confirmed to be 54 Litchfleld Lane E).


   86.   EPD&VCTF investigators have learned based on the geographic location of
         CHRISTIAN’s residence, and counter-survefflance efforts by CHRISTIAN as

                                                                                      60
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 61 of 85 PageID #: 322
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 61. of 81 PagelD
                                    #: 78


         noted in previous survefflance efforts, that continued survefflance will alert
         CHRISTIAN to law enforcement interest in his activity and the activity of his
         DTO. Furthermore, based on the knowledge and experience of your afflant, it
         is understood that drug trafficking organizations often conduct their illegal
         activities in which extended physical survefflance by law enforcement officers
         has a higher risk of exposing the presence of the investigation to target subjects.
         It also poses a risk to officer safety because this DTO has demonstrated a
         propensity for violence and is known to be in possession of firearms.


   87.   Efforts to conduct physical survefflance of CHRISTIAN have been minimally
         successful due to not knowing the whereabouts of CHRISTIAN and JACKSON
         when they are not at their residence, 1037 Aztec Way, Martinsburg, West
         Virginia. A location for a fixed video survefflance has not been identified at this
         time.


  88.    The approval to intercept FB1, FB2 and TP1 has. been beneficial in identifying
         the true reason of CHRISTIAN and JACKSON meeting with people who contact
         them. Although the electronic messages have been useful, the EPD&VCTF are
         forced to conduct physical surveillance of these drug transactions causing the
         increased risk of being observed by the targets. The EPD&VC.TF only receive
         interceptions for Facebook on a set interval of time and it is not real time
         conversations, causing the surveillance to be minutes behind the real time
         conversations. This is causing the survefflance units to maintain a constant
         visual on the buyer andlor CHRISTIAN and JACKSON. It is believed this
         constant surveillance will eventually lead to this investigation being
         compromised.


  89.    This constant visual on CHRISTIAN and JACKSON forced the EPD&VCTF to
         seek a GPS tracker warrant for TV2, utilized by CHRISTIAN and JACKSON.

                                                                                         61
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 62 of 85 PageID #: 323
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 62. of 81 PagelD
                                    #: 79


         The EPD&VCTF attempted to install the tracker on March 26, 2020, at
         approximately 0225 hours, but were unable due to the investigators observing
         CHRISITIAN sitting near an open window where he had a visual of TV2. FB2
         interceptions also revealed JACKSON is also communicating with the car
         dealership where she purchased TV2 and is requesting to trade it in due to it
         having multiple issues. Investigators are stifi attempting to identify a suitable
         location to install the tracker on TV2 or obtain a tracker if a new vehicle is
         purchased by JACKSON and/or CHRISTIAN.


   90.   Investigators have utilized a visitor parking space and a neighbor’s driveway to
         conduct fixed surveillance. So far, the Berkeley County Sheriffs Office has
         received 5 calls in reference to our vehicles. Also, communication over FBi
         between CHRISTIAN and yet to be fully identified female has revealed
         CHRISTIAN and JACKSON have observed our vehicles. The unknown female
         also has observed our vehicles, and they appear to be cognizant of our presence.
         This awareness, has caused us to alter our physical survefflance. Investigators
         believe with the continued interception of electronic communications over FBi
         and FB2 and interceptions over TP2 will assist in identifying meeting locations
         prior to completing the transactions allowing investigators the time needed to
         observe the transaction.


   91.   Investigators in the case intend to continue conducting physical surveillance in
         order to positively identify additional associates of the DTO, as well as sources
         of supply. Investigators believe that continued s,urvefflance done in conjunction
         with electronic surveillance will achieve these objectives and lead to the seizure
         of drugs and assets. When survefflance can be planned and conducted with
         prior knowledge of the TARGET SUBJECTS’ whereabouts and intentions,
         tactics can be employed to minimize the TARGET SUBJECTS’ awareness of
         s.urvefflance and therefore be more productive.


                                                                                        62
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 63 of 85 PageID #: 324
Case 3~20-mc-00032-GMG *SEALED* Document 1-1 FUed 04/15/20 Page 63.of 81 PagelD
                                    #: 80




                                     Undercover Agents


  92.   Due to the resistance to associate themselves with a subject from outside of the
        DTO, any efforts to attempt to utilize an undercover agent pose a significant
        risk to the safety of the officer. Additionally, the EPD&VCTF has conducted
        multiple controlled purchases of narcotics from members of this DTO. utilizing
        confidential informants who have established historical relationships with
        target subjects in this investigation. As the confidential informants developed
        by the EPD&VCTF have been effective in purchasing narcotics from members
        of the DTO., they have not been able. to. discuss information with the target
        subjects which would accomplish the goals of this investigation. Specifically,
        the target subjects have not sh.own a willingness to discuss stash house
        locations, methods being utilized to conceal drug proceeds, methods of
        trafficking the narcotics into West. Virginia, or the hierarchy of the DTO as. it
        relates to West Virginia and other states where members of this DTO may
        reside. I do not believe that the use of undercover law enforcement agents, can
        achieve the. goals of this investigation.


                                      Search Warrants


  9..   Search warrants have been attempted in this investigation and have failed to
        fulfill the goals of this investigation. Specifically, the EPD&VCTF have
        executed a search warrant for the Facebook page utilized by CHRISTIAN. This
        search warrant revealed several members of the DTO. This search warrant has
        proven that CHRISTIAN is utilizing Facebook Messenger to distribute drugs
        throughout the NDWV. The messages detail meeting locations and amounts of
        narcotics being distributed as well as who CHRISTIAN is meeting at these
        locations. This search warrant has further proven that CHRISTIAN (FBi)
        communicates with JACKSON (FB2) and are working together to distribute
                                                                                      63
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 64 of 85 PageID #: 325
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 64 of 81 PagelD
                                    #: 81



         drugs throughout the NDWV. Although the Facebook search warrant results
         revealed drug distribution and possible transferring of firearms, this
         information is not an adequate substitute for real-time interception.


   94.   On January 8, 2020, the EPD&VCTF sought and obtained a GPS geolocation
         search warrant in the Northern District of West Virginia (3;20MJ3) for
         CHRISTIAN’s cell phone ‘~TP1). The OPS locations received from TP1 although
         useful in monitoring the general location of CHRISTIAN’s phone, fail to provide
         investigators with the nature or purpose of travel to specffic locations.
         Adthtionaily, the locations provided often times have a margin of error that
         places the phone ~TPi) within an area that is too large for investigators to locate
         CHRISTIAN in a timely manner and observe meeting locations or persons he
         meets with.      Physical surveillance coordinated with GPS geolocation
         information from TP1 has revealed that CHRISTIAN has traveled several times
         t.o Capitol Heights, Maryland and then back to Martinsburg, West Virginia.
         However, this information does not allow investigators to determine the nature
         of the meetings between CHRISTIAN and the unidentified TARGET
         SUI3JECT(S) located in Capitol Heights, Maryland or allow investigators to
         accomplish the goals of this investigation and dismantle the DTO.


   95.   Investigators have obtained a search warrant for a GPS tracker for TV1.
         Although the GPS is accurate and investigators are able to observe the. exact
         location of CHRISTIAN andlor JACKSON when they travel, it fails to give a
         reason for the travels and the identity of whom CHRISTIAN an.dlor JACKSON
         are meeting. The GPS tracker warrant has failed to fulfill the goals of this
         investigation. Investigators will continue to use this GPS tracker during this
         investigation as it has been useful in giving the exact whereabouts of
         CHRISTIAN andlor JACKSQN.




                                                                                         64
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 65 of 85 PageID #: 326
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 65 of 81 PagelD
                                    #: 82


   96.   In addition, using subpoenas or warrants to compel the service provider to
         obtain stored copies of previously sent or received electronic communications is
         not an adequate substitute for real-time interception. The service providers do
         not retain historical copies of the electronic communications and as such, real
         time interception of electronic communications is necessary to allow
         investigators to make timely use. of the information that may relate to an
         imminent delivery of contraban4 or conduct in furtherance of the TARGET
         OFFENSES.


  97.    On January 25, 2020 at approximately 0600 hours, the EPD&VCTF along with
         U.S. Marshals Service, executed a search warrant at 1209 Grazier St. A second
         individual associate.d with the Ranson, West Virginia home invasion was
         arrested. A. search of the residence yielded two separate bags of suspected
         “molly..” The suspected “molly” was taken into the custody of the EPD&VCTF
         and sent to the DEA Laboratory for analysis. To this date, an analysis has not
         been returned. The EPD&VCTF also recovered items that were suspected of
         being used in the home invasion. During this search warrant, investigators also
         confirmed that DIRTING resides at 1209 Grazier St. Although evidence was
         collected related to this DTO and possible other crimes, this information does
         not allow investigators to determine the hierarchy of the DTO or allo.w
         investigators to accomplish the goals of this investigation and dismantle the
         DTO.


  98.    On March 20, 2020, the EPD&VCTF sought and obtained a vehicle tracker
         warrant for TV2 through the NDWV under case number 3:20-MJ- 15 signed by
         Federal Magistrate Trumble. Investigators are still attempting to find a
         suitable location to install the tracker.




                                                                                      65
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 66 of 85 PageID #: 327
Case 3:20-mc-00032-GM~ *SEALED* Document 1-1 Filed 04115/20 Page 66 of 81 PagelD
                                    #: 83


                       Interviews/Grand Jury Subpoenas/Immunity


   99.   Interviews have been conducted during the course of the investigation that have
         been effective in gathering information on the membership and operation of the
         DTO. Some of the interviews have also led to the recruitment of a few of the
         aforementioned confidential source who has been used during this case.
         However, as described above, this confidential source has taken this
         investigation as far as it can go, and it is short of meeting the investigation’s
         prosecutorial goals and objectives. Additionally, other attempts at interviewing
         DTO members have proven entirely futile.


   100. After the arrest of BROWN in June 2019, TFOs traveled to the Eastern
         Regional Jail (ERJ) and attempted to interview BROWN in reference to the
         distribution of drugs to CASE and the murder investigation. During the
         interview BROWN refused to cooperate and at one point turned around and
         faced the opposite direction. This interview failed to further this investigation.
         Due to the close relationship with BROWN and CHRISTIAN, no further
         attempts to interview BROWN were attempted due to the risk of jeopardizing
         the investigation.


   101. On October 24, 2019, the Eastern Regional Jail informed investigators that
         ENGLE had brought drugs in to the facility. The investigators were provided
         the drugs seized from ENGLE. Investigators interviewed ENGLE who advised
         that she transported “molly” into the jail and that it was recovered by the jail
         staff. ENGLE advised she received the “molly” from CHRISTIAN at the Knights
         Inn motel the day before she was arrested ~Engle was referring to October 22,
         2019).. This day, October 22, 2019, was the. same day as the attempted controlled
         purchase by CT-BLUE from ENGLE. ENGLE advised she received 3 grams of
         “molly” from CHRISTIAN. ENGLE further advised she received 18 grams of
         “molly” from JACKSON at the gas station across from the jail (ENGLE is

                                                                                        66
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 67 of 85 PageID #: 328
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 67 of 81 PagelD
                                    #: 84


        referring to the aforementioned law enforcement-controlled purchase that took
        place on October 18, 2019 with JACKSON). ENGLE advised she has received
        three eight-balls, which is drug terminology to represent 10.5 grams of “molly”
        from CHRISTIAN on previous dates.



   102. Attempting to interview additional persons associated with this investigation
        would also have the effect of alerting the TARGET SUBJECTS and others,
        thereby compromising the investigation and resulting in the possible
        destruction or concealment of documents and other evidence. Additionally, if
        the TARGET SUBJECTS are alerted to the government’s investigation, they
        may flee the jurisdiction in order to avoid apprehension and prosecution.


   103. Based upon my training and experience, I do not believe a Grand Jury
        investigation using subpoenas would be successful for the following reasons:


                 a.     subjects of the investigation, such as CHRISTIAN, ENGLE,,
                        JACKSON, and REDMAN, if called to testify, would most
                        likely invoke their Fifth Amendment privileges;.


                 b.     it would likewise be unwise to seek Gra.nd Jury immunity for
                        any of the subjects as it might foreclose prosecution of the
                        most culpable people; and


                 c.     most of the individuals who have been identified in this
                        investigation participate in various forms of illegal activities
                        and would likely lie under oath unless confronted with facts
                        that would force them to tell the truth.




                                                                                       67
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 68 of 85 PageID #: 329
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 FUed 04/15/20 Page 6.8. of 8.1 PagelD
                                    #: 85



   104. Currently, I am not aware of any person who could be. subpoenaed before the
        Grand Jury or interviewed who would provide significant and truthful evidence
        to prove the on-going suspected crimes identified in this affidavit. Moreover,
        the use of Grand Jury techniques, like search warrants described above, would
        alert CHRISTIAN, JACKSON and thei.r co-conspirators, both known and
        unknown, to the existence of this investigation. At a minimum, this would lead
        CHRISTIAN and his co-conspirators to be more circumspect in their dealings.
        Thus, I believe that these techniques, in particular, are likely to impede the
        government’s investigative objectives at this time.


                                      Trash Searches


   105, EPD&VCTF investigators did not attempt t.o conduct a trash pull at
        CHRISTIAN and JACKSON’s residence for reasons similar to those noted in
        the difficulty in conducting physical survefflance of the residence.. CHRISTIAN
        and JACKSON’s residence has a doorbell style camera which has a view on the
        driveway and front portion of his residence. Although it is common for
        individuals to set the motion detection on these style cameras closer towards
        the residence to reduce the amount of data stored from vehicles traveling on the
        roadways, it is impossible for investigators to know where the motion detector
        range limit set to. CHRISTIAN and JACKSON’s trash cans are located in an
        area where attempting to retrieve the trash would require investigators to alert
        the doorbell camera and risk detection. Furthermore, trash searches are not
        effective in fully identifying the participants and scope of a narcotics conspiracy.
        Narcotics trafficking is not a document intensive crime, so although trash
        searches may reveal the phone numbers and monikers of some conspirators, or
        the occasional writing related to the finances behind a particular drug
        transaction, they will not fulfill the goals of this investigation.      For these
        reasons, along with the aforementioned complications associated with the


                                                                                         68
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 69 of 85 PageID #: 330
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 69 of 81 PageiD
                                    #: 86


        location where CHRISTIAN and JACKSON reside, a trash search was not
        attempted.


   106. The possible source of supply located in the Capitol Heights, Maryland
        apartment complex utilizes a community dumpster. The dumpster is in close
       proximity to the. target’s location. The dumpster was overflowing at the time of
        observation making it impossible to load all the trash to search or identify if it
       came from the target’s location.


                     Attempted Use of Other Surveillance Techniques


   107. On January 8, 2020, the EPD&VCTF sought and obtained a GPS geolocation
       search warrant in the Northern District of West Virginia (3.:20MJ3) for
       CHRISTIAN’s cell phone ~‘iPi). The GPS locations received from TP1, although
       useful in monitoring the general location of CHRISTIAN’s phone, fail t.o provide
       investigators with the nature or purpose of travel to specific locations.
       Additionally, the locations provided often times have a margin of error that
       places the phone (TP1) within an area that. is too large for investigators to locate
       CHRISTIAN in a timely manner and observe meeting locations or persons with
       whom he meets with. Physical survefflance coordinated with GPS geolocation
       information from TP1 has revealed that CHRISTIAN has traveled several times
       to Capitol Heights, Maryland and then back to Martinsburg., West Virginia.
       However, this information does not allow investigators to determine the nature
       of the meetings between CHRISTIAN, JACKSON, an.d the unidenified
       TARGET SUBJECT(S) located in Capitol Heights, Maryland or allow
       investigators to accomplish the goals of this investigation and dismantle the
       DTO.




                                                                                        69
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 70 of 85 PageID #: 331
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 70 of 81 PagelD
                                    #: 87



   108. On January 9, 2020, the EPD&VCTF obtained a vehicle tracker for the vehicle
        being utilized by CHRISTIAN and JACKSON, a 2008 Chevrolet Equinox
        bearing West Virginia registration 4411648 (TV1) and registered to BROWN, in
        the Northern District of West Virginia in case number 3:20-MJ-2. The GPS
        locations identified CHRISTIAN traveling to Capital Heights, Maryland and
        then to Winchester, Virginia. After he would travel to these locations, he would
        then make multiple. stops throughout the Northern District of West Virginia.
        Although, the tracker has been able to identify locations, it has failed to identify
        the true reason for the trip. The tracker also failed to identify exact apartments
        when the target subject resides in a multi-plex apartment facility. This
        information does not allow investigators to determine the nature of the
        meetings between CHRISTIAN and the TARGET SUBJECT located in Capitol
        Heights, Maryland or allow investigators to accomplish the goals of this
        investigation and dismantle the criminal enterprise.


   109. On January 31, 2020, the EPD&VCTF identified a suitable location, for fixed
        video survefflance at the suspected stash location on Woodstock Lane in
        Winchester, Virginia. The EPD&VCTF made a request through FBI Pittsburgh
        to establish fixed video survefflance in front of the Woo dstock Lane apartment
        complex in Winchester, Virginia. The fixed video survefflance unit may allow
        investigators to observe CHRISTIAN and JACKSON arriving at the apartment
        complex, entering the target apartment, and at times, meeting with individuals
        outside of the apartment complex. During times where CHRISTIAN and
        JACKSON were observed traveling to this location, investigators were not able
        to confirm the purpose of the meetings, content of the meetings, or allow
        investigators, to accomplish the goals of this investigation and dismantle. this
        organization.


   110.. On January 29, 2020, the EPD&VCTF utilized aerial survefflance which was
        able to locate TV1 in Berkeley County, West Virginia. Aerial survefflance lost

                                                                                         70
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 71 of 85 PageID #: 332
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 71 of 8.1 PagelD
                                    #: 88


        contact with TV1 due to a technical malfunction with the aerial survefflance
        camera system. Investigators monitored the GPS. tracker for TV1 and observed
        it to be traveling south on Interstate 81. Investigators relayed this information
        to the aerial surveillance. Aerial surveffl.ance was able to locate TV1 parked at
        CHRISTIAN’s possible stash location in Winchester, Virginia. By the time
        aerial surveillance located TV1 at the possible stash location, TV1 was leaving
        the parking lot. Aerial surveillance was unable, to observe any individuals going
        to or from TV1. Due to limited supply of fuel, aerial survefflance was forced to
        refuel which resulted in losing contact with TV1. Although beneficial in
        observing TV1 parked at the possible stash location, it failed to identify the
        apartment associated with CHRISTIAN, JACKSON, and the identities of other
        TARGET SUBJECTS.


   111. On February 10, 2020, the EPD&VCTF traveled to Capitol Heights, Maryland
        to a possible location of CHRISTIAN and JACKSON’s source of supply.
        Investigators were unable to identify a known vehicle associated to a resident
        of the target location. Also, EPD&VCTF requested a site survey to be conducted
        in order to place a fixed camera location. It appeared the location would be
        difficult, to install a fixed camera. The apartment complex is adjacent to an
        elementary school in which the parking lots are separated by a metal fence.


   112.. On February 20, 202.0, investigators monitored the GPS tracker installed on
        TV1. Investigators observed TV1 traveling towards the Maryland area via
        Route 7. Investigators notified Maryland law enforcement to assist with
        survefflance when TV1 arrived at the Capitol Heights, Maryland location.
        Maryland law enforcement, established a fixed survefflanc.e location and
        observed TV1 arrive at the apartment complex. Maryland law enforcement
        observed the passenger exit and identifie.d him as CHRISTIAN. Survefflance
        units identified JACKSON as the driver of TV1. CHRISTIAN.. and JACKSON
        entered the apartment building with the address of 6988 Walker lVlill Rd.

                                                                                      71
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 72 of 85 PageID #: 333
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 72 of 81 PagelD
                                    #: 89



        Maryland law enforcement could not determine which apartment CHRISTIAN
        and JACKSON entered or who they were. interacting with at. the apartment
        complex. This was due to the complex having one central door which gives a
        visitor access to multiple units after entering this door. It was believe.d if the
        survefflance units followed CHRISTIAN and/or JACKSON into the complex, it
        may compromise this investigation. It is believed, as previously noted, this is
        believed to be a re-supply or stash location. It is believed with the authorized
        interception of TP2, FBi, and FB2 investigators will be able to fully identify the
        reason for CHRISTIAN and JACKSON continually arriving at this location.


    Pen Registers, Trap and Trace Devices, Toll Analysis and Subscriber Information


   113. Court orders have been issued authorizing the installation and use of a pen
        register and trap and trace device on TARGET TELEPHONES (TP1). and (TP2)
        and other telephones related to this investigation. Court orders have been
        issued authorizing the installation and use of a pen register and trap and trace
        device on the TARGET FACEBOOK ACCOUNTS, FBi and FB2. Agents in this
        investigation will continue to use pen registers, trap and trace devices, and toll
        record analysis during this. investigation. Pen register and toll information
        provide frequency an.d identifying information regarding calls made from a
        particular telephone. This technique, however, wifi only provide agents with a
        list of numbers called and wiJi not establish the identities of all the persons
        called or the contents of the conversations. Moreover, based on my training and
        experience, I know that narcotics traffickers often subscribe to telephones in
        fictitious names or use the names of family members and other associates when
        subscribing to phone service in an effort to thwart law enforcement
        investigation of theii illegal activities.


   114. A trap and trace device is simply a complement of a pen register device. It
        identifies the telephone number of any telephone that has dialed the subject

                                                                                       72
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 73 of 85 PageID #: 334
Case 3:20-mc-00032-GMG *sEALED* Document 1-1 Filed 04/15/20 Page 73 of 8.1 PagelD
                                    #: 90


        phone, but it is also subject to the same limitations of a pen register. For all
        the reasons stated above, pen register and trap and trace devices and toll
        analysis are all valuable investigative tools, but wiil not by themselves achieve
        the goals of the government’s investigation.


                                  Mail Cover Requests
   115. “Mail covers” are, a service provided by the United States Postal Service
        whereby a list of all the sender and receiver names and addresses on each piece
        of mail received at a particular location can be obtained. The list is compiled
        by the mail carrier who would deliver the mail to the target location, and then
        the list would be provided to a United States Postal Inspector, who would
        provide the list to the EPD&VCTF investigators. At this time, investigators
        have not developed any inteffigence that would give them a reason believe that
        CHRISTIAN is utilizing a mail service to obtain drugs.


                                     Other Wiretaps


   116.. Investigators believed the authorized interception of TP1 (3:2OMC22) would
        intercept the conversations with CHRISTIAN and/or JACKSON’s drug supplier
        in Capitol Heights, MD and/or Washington DC area and would assist in the
        identification of these TARGET SUBJECTS.          During the beginning of the
        authorized   wire,   investigators   gained    information   that   CHRISITAN
        disconnected TP1 as a reaction to recent events and indictments in Berkeley
        County, WV. The authorized wire interception of TP1 has failed to meet the
        goals of this investigation due to the fact that there have been no interceptions
        over TP1 with CHRISTIAN and/or JACKSON’s drug supplier.. This non use of
        TP1 by CHRISTIAN caused JACKSON to utilize TP2 to make contact with drug
        customers as noted above in this affidavit. The pen trap and trace order also
        revealed JACKSON to be in contact with Washington DC phone numbers. This
        is believed to be the possible supplier of CHRISTIAN and JACKSON. It is
                                                                                      73
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 74 of 85 PageID #: 335
Case 3.:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115/20 Page 74 of 81 PagelD
                                     #: 91


        believed CHRISTIAN and JACKSON as of now, have began using TP2 with
        FBi and FB2 to facilitate their thug enterprise.


   117. Wire monitors were able to intercept communications over FBi and FB2 where
        CHRISTIAN andlor JACKSON were communicating with target subjects and
        arranging the distribution of narcotics. These communications would also
        provide investigators with meet up locations. Investigators were able to utilize
        these communications and identify multiple subjects purchasing narcotics from
        CHRISTIAN andlor JACKSON. JACKSON would also communicate with
        target subjects over FB2 and arrange the sale of narcotics when target subjects
        were not successful with contacting CHRISTIAN over TP1 and/or FBi. FBi and
        FB2 have also been useful in identifying ChRISTIAN and JACKSON use of
        TP2 to complete thug transactions. Communications over FBi and FB2 have
        confirmed their use of TP2.


   118. At times, CHRISTIAN and/or JACKSON would advise individuals over FBi
        and/or FB2 when they would be traveling out of town. Although CHRISTIAN
        and/or JACKSON would not directly say they were obtaining thugs,
        CHRISTIAN and/or JACKSON would advise when they would be back in town
        to supply thugs to TARGET SUBJECTS. After CHRISTIAN and/or JACKSON
        would advise they were going out of town, monitors would observe the
        authorized PEN trap and trace for TP2 (3:20MC15) and observe TP2 to be
        communicating with Capitol Heights, MD and/or Washington, DC TARGET
        SUBJECTS. Investigators believe the authorized interception of TP2 would
        reveal the reasoning for CHRISTIAN and JACKSON’s frequent trips to Capitol
        Heights, MD and Washington, DC and assist in~ identifying TARGET
        SUBJECTS.




                                                                                     74
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 75 of 85 PageID #: 336
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 75 of 81 PagelD
                                    #: 92


   119. Investigators believe continued interception over FBi and FB2 would give
        investigators a time frame of CHRISTIAN’s and/or JACKSON’s traveling and
        drug distribution and would allow investigators to identify possible target
        subjects.


   120. Wire monitors also intercepted CHRISTIAN and/or JACKSON giving their
        whereabouts to TARGET SUBJECTS over FBi and/or FB2. This location
        information would assist investigators when survefflance has been thwarted.


   121. Although beneficial to identifying redistributors of drugs, the authorized
        interception of FBi and FB2 has failed to meet the goals of this investigation
        because it has not allowed investigators to identify CHRISTIAN and
        JACKSON’s source of drug supply. Investigators believe the authorized
        interception of TP2, FBi, and FB2 provides the best opportunity to meet the
        goals of this investigation. The identification of JACKSON communicating with
        subjects in Washington DC, which is believed to be the location of their source
        of supply, will provide the best opportunity to confirm this evidence and provide
        an opportunity to disrupt a supply shipment.


                                     Financial Investigation


   122. Money laundering is not an alleged target offense at this point in the
        investigation. Investigators are aware that CHRISTIAN and JACKSON make
        frequent. visits to what they believe is his source of supply in Capitol Heights,
        Maryland. Because this would be an in-person meeting, investigators believe
        CHRISTIAN and/or JACKSON would have no reason to use any outside source
        for his drug payment. Investigators feel that interception of his/her voice and
        electronic communications occurring over TP2 and contents of FBi and FB2



                                                                                      75
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 76 of 85 PageID #: 337
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04115120 Page 76 of 81 PagelD
                                    #: 93


        would reveal his purpose of travel to the Capitol Heights, Maryland and the
        nature. of the meetings that he has while visiting his suspected. supplier.


                                    MINTh’UZATION


   123. All interceptions will be minimized in accordance with the minimization
        requirements of Chapter 119 of Title 18, United States. Code, and all
        interceptions conducted pursuant to this Court’s Order will terminate upon the
        authorized objectives or, in any event, at the end of thirty (30) days measured
        from the earlier of the day on which law enforcement officers first begin to
        conduct an interception under this Order or ten (10) days after the Order is
        entered as to TARGET TELEPHONE 2 and the TARGET FACEBOOK
        ACCOUNTS. Monitoring of conversations will terminate immediately when it
        is determined that the conversation is unrelated to communications subject to
        interception under Chapter 119 of Title 18, United States Code. Interception
        will be suspended immediately when it is determined through voice
        identification, physical survefflance, or otherwise, that none of the TARGET
        INTERCEPTEES or any of their confederates, when identified, are participants
        in the conversation, unless it is determined during the portion of the
        conversation already overheard that the conversation is criminal in nature. If
        a conversation has been minimized, the monitoring agents wiil spot check to
        ensure that the conversation has not, turned to criminal matters.         Special
        attention shall be given to minimize all privileged communications.


   124. In the event that an intercepted conversation is in code or foreign language, and
        an expert in that foreign language is not reasonably available during the
        interception period, minimization may be accomplished as soon as practicable
        after such interception. In the event the translator is not a federal agent, the
        translator, whether a language-trained support employee or someone under


                                                                                      76
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 77 of 85 PageID #: 338
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15/20 Page 77 of 81 PagelD
                                    #: 94


        contract with the government, will be under the direct supervision of a federal
        agent.


   125. If~ however, a translator is not reasonably available, the following after-the fact
        minimization procedures have been established, pursuant to Title 18, United
        States Code, Section 25 18(5):


                 (a)    all such foreign language conversations will be intercepted and
                        recorded in their entirety;


                 (b)    as soon as practicable after such interception, these
                       conversations will be reviewed and minimized by a translator
                       under the guidance of a federal agent authorized to conduct the
                       interception, after which an English translation of the
                       pertinent criminal conversations will be furnished to the
                       supervising federal agent.


   126. MI monitoring of electronic communications will be conducte.d in accordance
        with Chapter 119 of Title 18, United States Code.                Each electronic
        communication (i.e. text message) will be reviewed over a secure system, and
        based on the identities of the sender and recipient and the content of the
        message, monitoring personnel will determine as soon as practicable after
        interception whether the text message appears to be relevant to the
        investigation or otherwise criminal in nature. If the message is not criminal in
        nature, the message will be marked “minimized” and not accessed by other
        members of the investigative team. If the message appears to be privileged, it
        will be marked “privileged” and secured from access by other members of the
        investigative team. If a text message appears to be relevant to the investigation
        or otherwise: criminal in nature, it will be marked “non-minimized” and may be
        shared with the other agents and monitors involved in the investigation. If a

                                                                                        77
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 78 of 85 PageID #: 339
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 SUed 04/15/20 Page 78 of 81 PageiD
                                    #: 95



        text message is marked “minimized” or “privileged,” it will not be disseminated
        to members of the investigative team. All intercepted text messages will be
        sealed with the court upon the expiration of the court’s Order authorizing the
        interception. It is anticipated that the monitoring location will not he staffed
        at all times, but will be staffed at regular hours, at which time intercepted
        communications will be monitored and read (including those intercepted at
        hours when the location was not staffed).. However, even when unmanned, the
        monitoring location will be kept secured with access limited to only authorized
        monitoring personnel and their supervising agents.


   127. Electronic communications over the target phone will be. intercepted, pursuant
        to the Communications Assistance for Law Enforcement Act (“CALEA”), 47
        U.S.C.   §: 1001 et seq., in part through receipt from the service provider of
        “packet data,” an electronic data stream. That packet data stream, pursuant to
        CALEA,. will be delivered to FBI’s electronic communications collection system,
        and when certain technology (including VoIMS, VoLTE, 40, and others) is
        employe.d by the cellular service provider, that packet data stream will include
        a complete copy of all voice calls (which are wire communications) occurring
        over the target phone.      Those voice calls in the packet data stream are
        duplicates of wire communications that may be intercepted through FBI’s wire
        communications collection system and minimized in real’time. The packet
        data, including the copies of voice calls, cannot be minimized in real-time.
        Therefore, FBI will utilize a filter program in its electronic communications
        collection system that will automatically identify and block voice, calls (which
        are wire communications) from being intercepted by filtering them out of the
        electronic communications packet data stream before they enter the. electronic
        communications collection system and are recorded. In the rare event that a
        voice call is not filtered out of the p.acket data stream and is recorded, the call
        will not be monitored or otherwise accessed through the electronic
        communications presentation system, and FBI will preserve and seal such

                                                                                        78
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 79 of 85 PageID #: 340
Case 3:20-mc-00032-GMG *SEALED* Document 1-1 Filed 04/15120 Page 79 of 81 PagelD
                                    #: 96


        communications in the manner used for other intercepted electronic
        communications.


                               GEOLOCATION INFORMATION


   128. In addition, there is probable cause to believe that the location of TARGET
        TELEPHONE 2 (TP2) at times determined by investigators during the
        authorized period of interception, and information regarding the location of
        TARGET TELEPHONE (TP2) during the 60 days preceding the date that the
        order is entered (the “Requested Location Information”), will constitute
        evidence of the TARGET OFFENSES.


   129,. EPD&VCTF investigators have yet, to determine CHRISTIAN and JACKSON’s
        travel routines throughout the Eastern Panhandle of West Virginia. As stated
        previously, knowledge of the location of TV1 or TV2 does not necessarily give
        the location of CHRISTIAN and/or JACKSON but only the location
        CHRISTIAN and/or JACKSON travel to while utilizing TV1 or TV2.
        Furthermore, prospective (real-time) location information provided by the.
        service providers would allow investigators to monitor CHRISTIAN and
        JACKSON’s movement in and around Berkeley and Jefferson Counties, while
        not utilizing TV1 or TV2, in an effort to develop possible “stash house” locations,
        proximity to gang-related violent acts that, occur, or meeting locations where
        the DTO conducts drug resupply activity.


   130. Probable cause exists for the acquisition of prospective (real-time) location
        information as evidenced in the multiple controlled purchases of “boot” (also
        known as “molly”/MDMA) conducted by the EPD&VCTF from CHRISTIAN.
        The captioned controlled drug buys have demonstrated CHRISTIAN’s ability to
        acquire large redistributable quantities of “boot” from a source that has yet to
        be identified.    Investigators are aware that CHRISTIAN is from the

                                                                                        79
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 80 of 85 PageID #: 341
Case 3:20-mc-00032-GMG *sEALED* Document 1-1 Filed 04115120 Page 80 of 81 PagelD
                                    #: 97



        Washington, D.C. area and has family connections to the region.          Due to
        JACKSON contacting the TARGET SUBJECTS, it is believed prospective ~rea1-
        time) location information obtained from JACKSON’S TARGET TELEPHONE
        (TP2) would allow investigators to. obtain information regarding her route. of
        travel and destination of travel.


                                        JURISDICTION


   131. Pursuant to 18 U.S.C.   § 2518(3), in the event that the. TARGET TELEPHONE
        (TP2) andlor the TARGET FACEBOOK ACCOUNTS (FBi) and (FB2) are used
        outside the territorial jurisdiction of this Court, interceptions may continue in
        the Northern District of West Virginia, where communications over the
        TARGET TELEPHONE ~TP2) andlor TARGET FACEBOOK ACCOUNTS
        (FBi) and (FB2) will first be heard and/or read and minimized.




                                                                                      80
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 81 of 85 PageID #: 342
Case 3.:20-mc-00032-GMG *sEALED* Document 1-1 Filed 04115/20 Page 81 of 8.1 PagelD
                                     #: 98


                                     CONCLUSION


   132. Based upon my training and experience, including my participation in this
        investigation, I believe that probable cause exists that the TARGET
        SUBJECTS and others known and unknown are involved in a continuing
        criminal conspiracy involving narcotics trafficking. As detailed above, normal
        investigative techniques have yielded limited success with regards to
        identifying all the members of the DTO, including suppliers and customers of
        the DTO throughout the Eastern Panhandle of West Virginia area, as well as
        in other states. Therefore, interception over the TARGET TELEPHONE (TP2)
        and TARGET FACEBOOK ACCOUNTS is necessary and permission is hereby
        requested to initiate the interception of wire and electronic communications of
        the TARGET SUBJECTS, and any other co-conspirators later identified, over
        the TARGET TELEPHONE (TP2) and electronic communications of TARGET
        SUBJECTS, and any other co-conspirators later identified, over the TARGET
        FACEBOOK ACCOUNTS.




                                         TFO Mathew Custer
                                         EPD&VCTF
                                         Ranson Police. Department


       Subscribed and sworn to before me, this 15th day of April, 2020,



                                                             722441’
                                       UNI ED S ATES DISTRICT COURT JuDGE




                                                                                    81
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 82 of 85 PageID #: 343
Case 3:20-mc-00032-GMG *SEALED* Document 1-2 FNed 04/15120 Page 1 of 4 PagelD #:
                                     99

                                           U.S. Department of Justice

                                           Criminal Division


                                          Washington, DC. 20530


                                                            April 14, 2020


  MEMORANDUM

   TO:         J. Robert Bryden, Director
               Of fic,e of Enforcement Operations
               Criminal Division

   ATTN:       Lara Omps-Botteicher

   FROM.:     Brian A. Benczko.wski
              Assistant Attorney General
              Criminal Division

   SUBJECT:   Authorization for Interception Order Applicatio.n


         This is with regard to your recommendation that
   an appropriately designated official of th.e Criminal Division
   authorize an application to a federal judge of competent
   jurisdiction for an order under Title 18, United States Code,
   Section 2518, authorizing for a thirty (30) day period the
   initial interception o.f wire communications occ.urring to and
   from the cellular telephone bearin.g the number (540) 327—0261,
   subscribed to by Misty Jackson, 1084 S. Laurel Roa.d, London,
   Kentucjcy, and accessed through International Mobile Subscriber
   Identity (“IMS..I”) number 312530013954685, in c.onnection with an
   investigation into possi~le violations of Title 21, United
   States Code, Sections 841, ‘843’, and 8.46, and Title 18, United
   States, Code,, Section 1952, by Michael Christian, Misty Jackson,
   Michael Brown, Michael Moody, Samantha Engle, Michael Pend’leton.,
   William Redman, Shane Dirting, Joshua Runkles, Justin Clinton,
   Jaime Coddingto•n, Keonta Frye, “Unsub 634.5,” and others as yet
   unknown.

        By virtue of the authority vested in the Attorney General
   of the United States by Section 2516 of Title 18, Unit.ed States
   Code, the Attorney General has by Order Number 4417-2019, dated
   March 25, 2019., designated specific officials in the Criminal
   Division to authorize applications for court orders authorizing
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 83 of 85 PageID #: 344
Case 3:20-mc-00032-GMG *SEALED* Document 1-2 flIed 04115120 Page 2 of 4 PagelD #:
                                    100


   the interception of wire or oral communications. As a duly
   designated official in the Criminal Division, this power is
   exercisable by the undersigned.  WHEREFORE, acting under this
   delegated power, the appropriately designated official
   authorizes the above-described application to be made by any
   investigative or law enforcement officer of the United States as
   defined in Section 2510(7) of Title 18, United States Code.

        The authorization given is intended to apply not only to
  the target telephone number listed above, but also to any other
  telephone number or teJephone accessed through the above—
  referenced IMS.I number, and to any other IMSI number accessed
  through the target telephone number referenced above, within the
  thirty day period.    The authorization is also intended to apply
  to the target telephone number referenced above regardless of
  service provider, and to background conversati.ons intercepted in
  the vi.c.inity of the target telephone while the telephone is off
  the hook or otherwise in use.




                                     John P. Cronan
                                     Deputy Assistant Attorney General
                                     Criminal Division


                                            April 14, 2020

                                     Date




                                       2
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 84 of 85 PageID #: 345
Case 3:20-mc-00032-GMG *SEALED* Document 1-2 Filed 04/15/20 Page 3 of 4 PagelD #:
                                    101

                                             U.S. Department. of Justice
    4.
                                             Criminal Division


                                            Washingtor~. DC 20530


                                                                    April 14, 2020



   William J. Powell
   United States Attorney
   Northern District of West Virginia
   Wheeling, West Virgini.a


              Attention:       I1ara Omps-Botteicher
                               Assistant United States Attorney



   Dear Mr. Powell:

         An appropriate official hereby approves an application to
   be made to a federal judge of competent jurisdiction for an
   order under Sec.tion 2518 o.f Title 18, United States Code,
   authorizing for a thirty (30) day period the continued
   interception o.f electronic corrununications to and from the
   Facebook accounts bearing the identification numb~r~
   1000007568092.34 and 100003308781682, and initial interception of
   electronic communications occurring to and from the cellular
   telephone number bearing the number (.540) 327-02~1, subscribed
   to by Misty Jackson, 1084 5. Laurel Road, London, Kentucky, and
   accessed through International Mobile Subscriber Identity
    (“IMSI”) number 3125300139.54685, in connection with an
   investigation into possible violations of federal felonies, by
   Michael Christian, Misty Jackson, Michael Brown, Michael Moody,
   Samantha E.ngle, Michael Pendleton, William Redman, Shane
   Dirting, Joshua Runkles, Justin Clinton, Jaim.e Coddington,
   Keonta Frye, “Unsub 6345,” and others yet unknown.

         The above-described application may be made by you or any
   other attorney on your staff who is an investigative or law
   enforcement officer of the. United States within the; meaning of
   Section 2.5.10(7) of Title 18, United States Code..



                                        3
Case 3:20-mc-00032-GMG Document 1-3 Filed 04/15/20 Page 85 of 85 PageID #: 346
Case 3:20-mc-00032-GMG *SEALED* Document 1-2 FNed 04/15/20 Page 4 of 4 PagelD #:
                                    102


         The authorization given is intended to apply not only to
   the target telephone number listed above, but also to any other
   telephone number or telephone accessed through the above-
   referenced IMSI number, and to any other IMSI number accessed
   through the target telephone number referenced above, within the
   thirty day period.    The autho~ization is also intended to appl.y
   to the target telephone number referenced above regardless of
   service provider.


                                     Sincerely,




                                     John P. Cronan
                                     Deputy Assistant Attorney General
                                     Criminal Division


                                            April 14,   2020

                                     Date




                                       4
